Exhibit 10.3

EXECUTION COPY

 

 

 

$250,000,000

LETTER OF CREDIT AGREEMENT

dated as of

June 13, 2006

between

THE INTERPUBLIC GROUP OF COMPANIES, INC.

and

CITIBANK, N.A.

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS               Page    ARTICLE 1      DEFINITIONS  1  Section
1.01.    Certain Defined Terms  1  Section 1.02.    Computation of Time Periods 
7  Section 1.03.    Construction  7  ARTICLE 2      AMOUNT AND TERMS OF THE
LETTERS OF CREDIT 
8 
Section 2.01.    The Letters of Credit  8  Section 2.02.    Procedures for
Issuance or Amendment of 
9 
Section 2.03.    Fees  10  Section 2.04.    L/C Cash Deposit Account  10 
Section 2.05.    L/C Disbursements by Citibank  12  Section 2.06.    Backstop
Letter of Credit Adjustments  14  Section 2.07.    Payments and Computations 
16  Section 2.08.    Optional Termination or Reduction of Commitment    16 
ARTICLE 3      CONDITIONS TO EFFECTIVENESS AND ISSUANCE   
16 
Section 3.01.    Conditions Precedent to Effectiveness of Agreement  16  Section
3.02.    Conditions Precedent to Each Issuance  17  ARTICLE 4     
REPRESENTATIONS AND WARRANTIES  18  Section 4.01.    Representations and
Warranties of the Company  18  ARTICLE 5      COVENANTS  19  Section 5.01.   
Preservation of Existence, Etc  19  Section 5.02.    Mergers, Etc  20  Section
5.03.    Compliance with Laws  20  Section 5.04.    Payment of Taxes  20 
Section 5.05.    Maintenance of Insurance  20  Section 5.06.    Visitation
Rights  21  Section 5.07.    Keeping of Books  21 

 

 

 

i

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS (continued)               Page    Section 5.08.    Maintenance
of Properties  21  Section 5.09.    Notice of Materially Adverse Proceedings 
21  Section 5.10.    Delivery of Financial Information  21  ARTICLE 6     
COMMITMENT TERMINATION EVENTS  22  Section 6.01.    Commitment Termination
Events  22  ARTICLE 7      MISCELLANEOUS  24  Section 7.01.    Amendments, Etc 
24  Section 7.02.    Notices  24  Section 7.03.    No Waiver; Remedies  25 
Section 7.04.    Costs and Expenses  25  Section 7.05.    Right of Set-Off  25 
Section 7.06.    Binding Effect; Successors and Assigns  26  Section 7.07.   
Confidentiality  26  Section 7.08.    Governing Law  26  Section 7.09.   
Execution in Counterparts  26  Section 7.10.    Judgment  27  Section 7.11.   
Jurisdiction, Etc  27  Section 7.12.    Substitution of Currency  28  Section
7.13.    No Liability Regarding Letters of Credit  28  Section 7.14.    PATRIOT
Act Notification  28  Section 7.15.    WAIVER OF JURY TRIAL  29 

 

 

 

 

 

 

ii

 

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

Page     Schedules       Schedule 2.01(e) - Existing Letters of Credit      
Exhibits        Exhibit A  -  Form of Backstop Letter of Credit  Exhibit B-1  - 
Form of Initial Backstop Letter of Credit  Exhibit B-2  -  Form of Sterling
Backstop Letter of Credit  Exhibit C  -  Form of Morgan Stanley Guarantee 
Exhibit D-1  -  Form of Opinion of Cleary Gottlieb Steen & Hamilton LLP  Exhibit
D-2  -  Form of Opinion of In-House Counsel for the Company 

 

 

 

 

 

 

 

iii

 

 

 


--------------------------------------------------------------------------------



 

 

LETTER OF CREDIT AGREEMENT

Dated as of June 13, 2006

THE INTERPUBLIC GROUP OF COMPANIES, INC., a Delaware corporation (the
“Company”), and CITIBANK, N.A. (“Citibank”) hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Adjusted Available Amount” of any Letter of Credit means, at any time of
determination, with respect to:

(a)          any Letter of Credit denominated in Dollars and any Sterling Letter
of Credit, the Available Amount of such Letter of Credit at such time; and

(b)          any Letter of Credit (other than a Sterling Letter of Credit)
denominated in a Committed L/C Currency other than Dollars, 105% of the
Available Amount of such Letter of Credit as of the later of (x) the date of
issuance of such Letter of Credit, (y) the most recent date that a Backstop
Letter of Credit Adjustment was effected in respect of such Corresponding
Backstop Letter of Credit (A) pursuant to Section 2.06(a) hereof upon any
amendment of such Letter of Credit or (B) pursuant to Section 2.06(b) or (c)
hereof upon demand by Citibank or the Company (as the case may be), and (z) the
most recent date that a deposit into any L/C Cash Deposit Account was made in
respect of such Letter of Credit pursuant to the second sentence of Section
2.04(c) or Section 2.06(b) hereof.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

“Agreement” means this Letter of Credit Agreement.

“Applicable Interest Rate” means 2% plus (a) in the case of any
Dollar-denominated L/C Disbursement, the Federal Funds Rate, and (b) in the case
of any L/C Disbursement denominated in any other Committed L/C Currency, the
reasonable and customary cost of such funds to Citibank, to the extent actually
incurred, as provided to the Company in writing.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

“Available Amount” of any Letter of Credit or Backstop Letter of Credit means,
at any time of determination, the maximum amount available to be drawn under
such Letter of Credit or Backstop Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), converting all
non-Dollar amounts into the Dollar Equivalent thereof as of (i) in the case of
any issuance or amendment of such Letter of Credit or Backstop Letter of Credit,
the date that notice requesting such issuance or amendment is provided by the
Company pursuant to Section 2.02 hereof, and (ii) otherwise, such date of
determination.

“Backstop L/C Issuer” means MSCS and any other issuer of a Backstop Letter of
Credit reasonably agreed to by Citibank; provided that, for purposes of Section
3.02 hereof, MSCS shall no longer be considered a Backstop L/C Issuer eligible
to issue or increase a Backstop Letter of Credit hereunder in the event that (i)
any of the events or circumstances set forth in Section 6.01(e) hereto have
occurred with respect to Morgan Stanley and are continuing, or (ii) Morgan
Stanley shall have asserted in writing that the Morgan Stanley Guarantee is
unenforceable against it.

“Backstop Letter of Credit” means any irrevocable standby letter of credit
(including, for the avoidance of doubt, the Initial Backstop Letters of Credit),
issued in favor of Citibank (on its own behalf and/or on behalf of any of its
Affiliates issuing a Letter of Credit hereunder), substantially in the form of
Exhibit A hereto or in such other form as shall be reasonably satisfactory to
Citibank, by any Backstop L/C Issuer.

“Backstop Letter of Credit Adjustment” means any increase or decrease in the
Available Amount of any Backstop Letter of Credit pursuant to Section 2.06
hereof.

“Backstop Letter of Credit Amendment” means any amendment to a Backstop Letter
of Credit, increasing or decreasing the Available Amount thereof.

“Business Day” means a day of the year other than a Saturday or a Sunday or a
day on which banking institutions in New York City or Chicago are authorized or
required by law, regulation or executive order to close; provided, however, that
if the applicable Business Day relates to any payment required to be made under
a Sterling Letter of Credit or Sterling Backstop Letter of Credit, such day must
also be a London Banking Day.

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

“Committed L/C Currencies” means Dollars, Sterling, lawful currency of Japan,
lawful currency of Canada, lawful currency of Australia, Euro and any other
currency requested by the Company and reasonably agreed by Citibank.

“Commitment Termination Event” has the meaning specified in Section 6.01.

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



 

 

“Common Stock” means the common stock, par value $0.10 per share, of the
Company, or any other class of stock resulting from successive changes or
reclassifications of such common stock consisting solely of changes in par
value, or from par value to no par value, or as a result of a subdivision,
combination, merger, consolidation or similar transaction in which the Company
is a constituent corporation.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
Consolidated financial statements as of such date.

“Corresponding Backstop Letter of Credit” means, as to any Letter of Credit, the
related Backstop Letter of Credit (if any) which was issued or increased upon
issuance of such Letter of Credit.

“Dollars” and the “$” sign each mean lawful currency of the United States of
America.

“Early Termination Event” means, with respect to any Backstop Letter of Credit,
the occurrence of an “Early Termination Date” as defined therein, or any other
event or circumstance (other than a drawing against a Letter of Credit) provided
for therein permitting or requiring any drawing thereunder.

“Effective Date” has the meaning specified in Section 3.01.

“Equivalent” in Dollars of any Committed L/C Currency (other than Dollars) on
any date means the equivalent in Dollars of such currency determined by
reference to the closing rate for the exchange of Dollars for such currency
displayed on the preceding Business Day on the Bloomberg Composite Currency
Monitor (unless otherwise indicated by the terms of this Agreement), and the
“Equivalent” in any Committed L/C Currency (other than Dollars) of Dollars means
the equivalent in such currency of Dollars determined by reference to the
closing rate for the exchange of such currency for Dollars displayed on the
preceding Business Day on the Bloomberg Composite Currency Monitor (unless
otherwise indicated by the terms of this Agreement); provided that the
Equivalent on any date of any amount outstanding under any Sterling Letter of
Credit or Sterling Backstop Letter of Credit or on deposit in the Sterling L/C
Cash Deposit Account shall be determined using the rate of $1.8544 to £1.000.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding

 

 

 

3

 

 

 


--------------------------------------------------------------------------------



 

waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA); (d) the cessation of operations at a facility of
the Company or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Company or any ERISA
Affiliate from a Multiple Employer Plan during a plan year for which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (f)  the
conditions for the imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to any Plan; (g) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; or (h) the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan.

“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the European Monetary Union
legislation.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by Citibank from three Federal funds brokers of recognized
standing reasonably selected by it.

“Fundamental Change” means (a) a “person” or “group” within the meaning of
Section 13(d) of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”) other than the Company, its Subsidiaries or any employee benefit
plan of the Company or any of its Subsidiaries, files a Schedule TO or any
schedule, form or report under the Exchange Act disclosing that the person or
group has become the direct or indirect ultimate “beneficial owner”, as defined
in Rule 13d-3 under the Exchange Act, of the common stock of the Company
representing more than 50% of the voting power of its common stock; (b)
consummation of any share exchange, consolidation or merger of the Company
pursuant to which the Common Stock will be converted into cash, securities or
other property or any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
the Company and its Subsidiaries, taken as a whole, to any Person other than a
Subsidiary of the Company; provided, however, that a transaction where the
holders of more than 50% of all classes of the common equity of the Company
immediately prior to the transaction own, directly or indirectly, more than 50%
of all classes of common equity of the continuing or surviving corporation or
transferee immediately after the event shall not be a Fundamental Change; or (c)
the Company is liquidated or dissolved or holders of its Capital Stock approve
any plan or proposal for its liquidation or dissolution.

“Initial Backstop Letter of Credit” means each of the Backstop Letters of Credit
issued by MSCS on the Effective Date in the forms and with the initial Available
Amounts set forth in Exhibits B-1 and B-2 hereto.

 

 

 

4

 

 

 


--------------------------------------------------------------------------------



 

 

“L/C Cash Deposit Account” means any of (a) the Sterling L/C Cash Deposit
Account, (b) the interest-bearing Dollar-denominated cash deposit account, and
(c) with respect to Special Letters of Credit after the 15th day prior to the
Maturity Date, any other interest-bearing cash deposit account denominated in
any other currency, in each case to be established and maintained by Citibank
pursuant to Section 2.04 hereof, over which Citibank shall have sole dominion
and control, upon terms as may be satisfactory to Citibank.

“L/C Disbursement” means a payment by Citibank in respect of any drawing under a
Letter of Credit.

“Letter of Credit” has the meaning specified in Section 2.01(a).

“Letter of Credit Commitment” means the obligation of Citibank to issue Letters
of Credit for the account of the Company hereunder in an aggregate Available
Amount of up to $250,000,000, as the same may be reduced or terminated from time
to time pursuant to Section 2.08 hereof, or increased with the written consent
of Citibank.

“London Banking Day” means a day on which commercial banks are open for business
in London.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole, (b) the rights and remedies of Citibank under
this Agreement or (c) the ability of the Company to perform its obligations
under this Agreement.

“Maturity Date” means June 15, 2009.

“Maximum Amount” means, as of any date of determination, an amount equal to the
sum of (a) the Available Amount of all outstanding Backstop Letters of Credit as
of such date and (b) the Dollar Equivalent of the amounts (if any) credited to
all L/C Cash Deposit Accounts as of such date.

“Morgan Stanley Guarantee” means the guarantee by Morgan Stanley of all
obligations of MSCS under the Backstop Letters of Credit, in substantially the
form attached hereto as Exhibit C.

“MSCS” means Morgan Stanley Capital Services Inc., in its capacity as Backstop
L/C Issuer.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, subject to Title IV of ERISA that (a) is
maintained for employees of the Company or any ERISA Affiliate and at least one
Person other than the Company and the ERISA Affiliates or (b) was so maintained
and in respect of which the Company or any ERISA Affiliate could have liability
under Section 4064 or 4069 of ERISA in the event such plan has been or were to
be terminated.

 

 

 

5

 

 

 


--------------------------------------------------------------------------------



 

 

“Officer” means the chairman of the board, the chief executive officer, the
president, the chief financial officer, any vice president, the treasurer or the
secretary of the Company.

“Officer’s Certificate” means a certificate signed by an Officer or
attorney-in-fact.

“Payment Office” means, with respect to Citibank, the office identified in
Section 7.02 hereof or such other office of Citibank as Citibank may from time
to time specify to the Company in writing.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Potential Commitment Termination Event” means any Commitment Termination Event
or any event that would constitute a Commitment Termination Event but for the
requirement that notice be given or time elapse or both.

“SEC” means the U.S. Securities and Exchange Commission.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, subject to Title IV of ERISA that (a) is
maintained for employees of the Company or any ERISA Affiliate and no Person
other than the Company and the ERISA Affiliates or (b) was so maintained and in
respect of which the Company or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Special Letter of Credit” has the meaning specified in Section 2.01(c).

“Sterling” and “£” each mean the lawful currency of the United Kingdom of Great
Britain and Northern Ireland.

 

 

 

6

 

 

 


--------------------------------------------------------------------------------



 

 

“Sterling Available Amount” of any Sterling Letter of Credit or Sterling
Backstop Letter of Credit means, at any time of determination, the maximum
Sterling amount available to be drawn under such Letter of Credit or Backstop
Letter of Credit at such time (assuming compliance at such time with all
conditions to drawing).

“Sterling Backstop Letter of Credit” means the Sterling-denominated Backstop
Letter of Credit in the form of Exhibit B-2 hereto, issued by MSCS on the
Effective Date, and any replacement or other Backstop Letter of Credit
denominated in Sterling issued by MSCS or another Backstop L/C Issuer agreed to
by Citibank.

“Sterling L/C Cash Deposit Account” means an interest-bearing,
Sterling-denominated cash deposit account to be established and maintained by
Citibank pursuant to Section 2.04 hereof, over which Citibank shall have sole
dominion and control, upon terms as may be satisfactory to Citibank.

“Sterling Letter of Credit” means any Sterling-denominated Letter of Credit, to
the extent designated as a “Sterling Letter of Credit” for purposes of this
Agreement pursuant to Section 2.01(b) hereof.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Termination Date” means the date of any termination in whole of Citibank’s
obligation to issue Letters of Credit hereunder pursuant to Section 6.01 or any
termination in whole of the Letter of Credit Commitment pursuant to Section 2.08
hereof.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person.

Section 1.02. Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.” Unless otherwise specified herein, all references to time shall
mean New York City time, whether or not so expressed.

Section 1.03. Construction. The definition of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include” and “including” shall be deemed to be

 

 

 

7

 

 

 


--------------------------------------------------------------------------------



 

followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (c) the words “hereof”, “herein”, “hereunder” and words of
similar import shall be construed to refer to this Agreement in its entirety and
not to any particular provision hereof and (d) article, section, subsection,
schedule and exhibit references are to this Agreement unless otherwise
specified. The section headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation hereof in any respect.

ARTICLE 2

AMOUNT AND TERMS OF THE LETTERS OF CREDIT

Section 2.01. The Letters of Credit. (a) General. Citibank agrees, on the terms
and conditions hereinafter set forth, to issue letters of credit (each, a
“Letter of Credit”) for the account of the Company, and for the account of any
Subsidiary of the Company as the Company may from time to time specify in a
notice of issuance hereunder, from time to time on any Business Day during the
period from the Effective Date until 30 days before the Maturity Date in an
aggregate Available Amount not to exceed the amount of the Letter of Credit
Commitment. Each Letter of Credit shall be issued in an Available Amount of not
less than $10,000. No Letter of Credit shall have an expiration date (including
all rights of the Company or the beneficiary to require renewal) later than the
earlier of (x) 15 days prior to the Maturity Date or (y) the date that is one
year after the issuance thereof; provided that any Letter of Credit which
provides for automatic one-year extension(s) of such expiration date shall be
deemed to comply with the foregoing requirement if Citibank has the
unconditional right to prevent any such automatic extension from taking place.

(b)          Sterling Letters of Credit. Certain Letters of Credit denominated
in Sterling may from time to time be designated as “Sterling Letters of Credit”
for purposes of this Agreement in accordance with the provisions of this Section
2.01(b).

(i)           The Company may cause a newly issued Letter of Credit to be
designated as a “Sterling Letter of Credit” hereunder by so indicating in the
notice of issuance provided to Citibank with respect to such Letter of Credit
pursuant to Section 2.02(a).

(ii)          The Company may cause an already outstanding Letter of Credit to
be designated as a “Sterling Letter of Credit” hereunder at any time by
providing a written notice of such designation to Citibank, and such designation
shall be effective at the time of receipt thereof by Citibank.

(iii)        Each of the Letters of Credit set forth in Schedule 2.01(e) hereto
under the heading “Sterling Letters of Credit” shall as of the Effective Date be
a “Sterling Letter of Credit” for purposes of this Agreement.

 

 

 

8

 

 

 


--------------------------------------------------------------------------------



 

 

(iv)         The aggregate Sterling Available Amount of all Sterling Letters of
Credit outstanding at any time shall not exceed the sum of (x) the Sterling
Available Amount of all Sterling Backstop Letters of Credit at such time
outstanding and (y) the amount in Sterling on deposit in the Sterling L/C Cash
Deposit Account at such time.

(v)          Any portion of the Sterling Available Amount of a Letter of Credit
(rather than the entire Sterling Available Amount thereof) may be designated by
the Company as a “Sterling Letter of Credit” pursuant to clauses (i) or (ii)
above, if designation of the entire Sterling Available Amount would cause the
limits under clause (iv) above to be exceeded. The remaining portion of the
Sterling-denominated Available Amount of any such Letter of Credit will not be
considered to be a Sterling Letter of Credit hereunder, and will be subject to
the provisions of this Agreement applicable to any other Letter of Credit
denominated in a Committed L/C Currency other than Dollars (including, for the
avoidance of doubt, the requirement that there be a Dollar-denominated Covering
Backstop Letter of Credit and/or an amount on deposit in an L/C Cash Deposit
Account sufficient to cover the Adjusted Available Amount of that portion of
such Letter of Credit).

(c)          Special Letters of Credit. Notwithstanding anything to the contrary
in the this Section 2.01, but subject to Section 2.04(c) hereof, Letters of
Credit may have expiration dates as mutually agreed upon by the Company and
Citibank (any such Letters of Credit with expiration dates after 15 days prior
to the Maturity Date, “Special Letters of Credit”).

(d)          Issuance by Affiliates. Citibank may satisfy its obligations to
issue any Letter of Credit hereunder by causing any of its Affiliates, as
reasonably agreed to by the Company from time to time, to issue such Letter of
Credit for the account of the Company. The parties hereby agree that Citibank
may fulfill its obligation to issue any Sterling-denominated Letter of Credit
hereunder by causing Citibank International plc to issue such Letter of Credit.

(e)          Existing Letters of Credit. Each letter of credit listed on
Schedule 2.01(e) hereto shall on the Effective Date be deemed to constitute a
Letter of Credit issued hereunder.

Section 2.02. Procedures for Issuance or Amendment of Letters of Credit. (a)
Notice of Issuance or Amendment. Each Letter of Credit shall be issued (other
than on the Effective Date) or amended upon notice given to Citibank by the
Company not later than 11:00 a.m. (New York City time) on the fifth Business Day
prior to the date of the proposed issuance or amendment of such Letter of Credit
(or on such shorter notice as Citibank may agree). Each such notice of issuance
or amendment of a Letter of Credit shall be by telephone, confirmed immediately
in writing, or facsimile.

(b)          Initial Issuance. In the case of a request for an initial issuance
of a Letter of Credit, such written notice shall specify the requested (i) date
of such issuance (which shall be a Business Day), (ii) Committed L/C Currency
and Available Amount of such Letter of Credit (expressed in Dollars and, if not
Dollar-denominated, in the Committed L/C Currency in which it is to be issued)
and, in the case of a Sterling-denominated Letter of Credit, shall specify
whether such Letter of Credit or any portion thereof shall be designated a
Sterling Letter of Credit for

 

 

 

9

 

 

 


--------------------------------------------------------------------------------



 

purposes of this Agreement, (iii) expiration date of such Letter of Credit
(which shall comply with the requirements of Sections 2.01(a) and (c) hereof),
(iv) name and address of the beneficiary of such Letter of Credit, (v) account
party (if other than the Company) of such Letter of Credit and (vi) form of such
Letter of Credit.

(c)          Amendment. In the case of a request for an amendment of any
outstanding Letter of Credit, such written notice shall specify the requested
(i) Letter of Credit to be amended, (ii) effective date of the proposed
amendment thereof (which shall be a Business Day), and (iii) amount of the
proposed reduction or increase (if any) in the Available Amount thereof
(expressed in Dollars and, if not Dollar-denominated, in the Committed L/C
Currency in which such Letter of Credit is denominated) to be effected by such
amendment.

(d)          Execution and Delivery. If the requested form of such Letter of
Credit or of such amendment (to the extent different from the form of amendment,
if any, provided for under such Letter of Credit) is acceptable to Citibank in
its reasonable discretion, Citibank will, upon fulfillment of the applicable
conditions set forth in Article 3 hereof (if applicable), make such Letter of
Credit available to the Company at its office referred to in Section 7.02 or as
otherwise agreed with the Company in connection with such issuance or, subject
to the prior written consent of the beneficiary of such Letter of Credit, enter
into such amendment, as the case may be.

Section 2.03. Fees. (a) Commitment Fees. The Company shall pay to Citibank a fee
in Dollars on the average daily amount of the Letter of Credit Commitment during
each calendar quarter ending on the last day of each March, June, September and
December (but (i) commencing with the period beginning on and including the
Effective Date and ending on but excluding September 30, 2006, and (ii) ending
with the period beginning on and including March 31, 2009 and ending on but
excluding the Maturity Date), at a rate per annum equal to 0.15%, payable in
arrears on the third Business Day after an invoice of Citibank in respect
thereof has been received by the Company.

(b)          Special Letter of Credit Fees. The Company shall pay to Citibank a
fee in Dollars on the average daily aggregate Available Amount of all Special
Letters of Credit issued by Citibank at the request of the Company hereunder and
outstanding from time to time during each calendar quarter ending on the last
day of each March, June, September and December (but (i) commencing with the
period beginning on and including the Maturity Date and ending on but excluding
September 30, 2009, and (ii) ending with the period beginning on and including
the last day of the immediately preceding period and ending on but excluding the
date that all Special Letters of Credit have expired or been terminated), at a
rate per annum equal to 0.15%, payable in arrears on the third Business Day
after an invoice of Citibank in respect thereof has been received by the
Company.

Section 2.04. L/C Cash Deposit Account. (a) Establishment. As promptly as
practicable after the Effective Date, and in no event later than 30 days
thereafter, Citibank shall establish a Dollar-denominated L/C Cash Deposit
Account and the Sterling L/C Cash Deposit Account and shall notify the Company
thereof.

 

 

 

10

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          Deposit at the Option of the Company. The Company may at any time,
at its option, pay to Citibank for deposit in any L/C Cash Deposit Account
additional funds (i) in connection with the issuance or amendment of a Letter of
Credit hereunder, in order to satisfy the conditions precedent for such issuance
or amendment or (ii) at any time, in order to provide coverage for outstanding
Letters of Credit.

(c)          Mandatory Deposit by the Company. The Company shall, on the day
that is 15 days prior to the Maturity Date, pay to Citibank for deposit in the
Dollar-denominated L/C Cash Deposit Account an amount equal to 100% of the
aggregate Adjusted Available Amount of all Special Letters of Credit then
outstanding. From time to time thereafter, the Company shall make payments to
Citibank for deposit to one or more L/C Cash Deposit Accounts in such amount,
such currency and at such office of Citibank or an Affiliate of Citibank as
Citibank may from time to time reasonably request in order to protect against
currency fluctuation.

(d)          Deposit by Citibank upon Drawing under a Backstop Letter of Credit.
In the event of any full or partial drawing by Citibank under any Backstop
Letter of Credit for any reason, Citibank shall deposit the full amount of such
drawing, less any amounts payable directly to Citibank for its own account
pursuant to Section 2.05(e) hereof, into an L/C Cash Deposit Account denominated
in the currency in which such drawing shall have been paid by the relevant
Backstop L/C Issuer. Citibank shall, as promptly as practicable, notify the
Company of (i) its receipt of any notice of the occurrence of any Early
Termination Event under any Backstop Letter of Credit and (ii) the making by
Citibank of, and/or the receipt of funds by Citibank in respect of, any full or
partial drawing under any Backstop Letter of Credit.

(e)          Release of Funds to the Company. If at any time, for any reason:

(i)           the aggregate Adjusted Available Amount of all outstanding Letters
of Credit (other than Sterling Letters of Credit) is less than the sum of (x)
all amounts on deposit in the L/C Cash Deposit Accounts (other than the Sterling
L/C Cash Deposit Account) at such time and (y) the aggregate Available Amount of
all Backstop Letters of Credit (other than the Sterling Backstop Letters of
Credit) at such time outstanding, by an amount at least equal to $500,000, then
funds in an aggregate amount equal to such excess shall promptly be paid to the
Company from one or more L/C Cash Deposit Accounts (other than the Sterling L/C
Cash Deposit Account), as selected by the Company; or

(ii)          the aggregate Sterling Available Amount of all outstanding
Sterling Letters of Credit is less than the sum of (x) all amounts on deposit in
the Sterling L/C Cash Deposit Account at such time and (y) the aggregate
Sterling Available Amount of the Sterling Backstop Letters of Credit at such
time outstanding, by an amount at least equal to £500,000, funds in an aggregate
amount equal to such excess shall promptly be paid to the Company from the
Sterling L/C Cash Deposit Account.

Section 2.05. L/C Disbursements by Citibank. (a) Notice to the Company. Citibank
shall, as promptly as practicable, notify the Company of its receipt of any
demand from a

 

 

 

11

 

 

 


--------------------------------------------------------------------------------



 

beneficiary for payment under a Letter of Credit and whether it will make an L/C
Disbursement pursuant thereto.

(b)          Optional Reimbursement by the Company for Non-Sterling Letters of
Credit. Upon receipt by the Company of any such notice from Citibank of a demand
for payment under any Letter of Credit, except to the extent relating to a
Sterling Letter of Credit (or any portion of such Letter of Credit that is
considered a Sterling Letter of Credit hereunder), the Company may, at its
option, notify Citibank that it intends to pay directly to Citibank the full
amount of such L/C Disbursement not later than the next Business Day, specifying
in such notice the amount of such intended payment and the currency (which
currency may be, at the Company’s option, the Committed L/C Currency in which
such Letter of Credit is denominated or Dollars). In the event that the Company
provides such notice, the Company shall make such payment to Citibank at its
Payment Office not later than 5:00 p.m., New York City time, on the date
specified in such notice.

(c)          Mandatory Reimbursement by the Company for Sterling Letters of
Credit. Upon receipt by the Company from Citibank of any such notice of a demand
for payment under any Sterling Letter of Credit and payment by Citibank of such
L/C Disbursement, Citibank shall be entitled to withdraw funds in an amount up
to the amount of such L/C Disbursement from the Sterling L/C Cash Deposit
Account, and, in the event such funds are insufficient, shall provide notice
thereof to the Company, whereupon the Company shall, not later than 5:00 p.m.,
New York City time on the fifth Business Day after receipt of such notice from
Citibank, make payment in the full amount of such unreimbursed L/C Disbursement
(in Sterling or, at the Company’s option, in Dollars) to Citibank at its Payment
Office.

(d)          Reimbursement by Withdrawal from L/C Cash Deposit Accounts. In the
event that, with respect to a drawing upon a Letter of Credit (other than a
Sterling Letter of Credit), Citibank has not received a notice from the Company
pursuant to paragraph (b) above or has not received any payment required to be
made pursuant to paragraph (b) above within the time required, Citibank shall be
entitled to withdraw funds in an amount up to the Dollar Equivalent amount of
such L/C Disbursement, to the extent any such funds are available, from any L/C
Cash Deposit Account (other than the Sterling L/C Cash Deposit Account).

(e)          Reimbursement by Drawing of Backstop Letters of Credit. In the
event that Citibank has not been reimbursed in the full amount of any L/C
Disbursement upon payment by the Company and/or upon withdrawal by Citibank of
all funds on deposit in the relevant L/C Cash Deposit Accounts to the maximum
extent permitted by the preceding paragraphs, Citibank shall be entitled, in
each case to the extent permitted by and in accordance with the terms of the
relevant Backstop Letter of Credit, (i) in the case of an L/C Disbursement in
respect of a Letter of Credit other than a Sterling Letter of Credit, to draw
against the Corresponding Backstop Letter of Credit (if any) outstanding in
respect of such Letter of Credit in an amount equal to the remaining
unreimbursed Dollar Equivalent amount of such L/C Disbursement, and (ii) in the
case of any L/C Disbursement in respect of a Sterling Letter of Credit, to draw
against the Sterling Backstop Letter of Credit in an amount equal to the
remaining unreimbursed Sterling amount of such L/C Disbursement (or, to the
extent a partial drawing in respect of the Sterling Backstop Letter of Credit is
not permitted, in full).

 

 

 

12

 

 

 


--------------------------------------------------------------------------------



 

 

(f)           Overnight Interest upon Unreimbursed Amounts. The Company shall
pay, within three Business Days of receipt by the Company of written demand
therefor by Citibank, interest on unreimbursed L/C Disbursements made by
Citibank (other than in respect of any Sterling Letter of Credit), at an annual
interest rate on the amount of such L/C Disbursement equal to the Applicable
Interest Rate with respect thereto: (i) from, and including, the date that is
last day on which the Letter of Credit in respect of which such L/C Disbursement
was made would, in accordance with its terms, have permitted such L/C
Disbursement to made (regardless of whether such L/C Disbursement was, in fact,
made on an earlier day), and (ii) to, but excluding, the earlier of (x) payment
in full by the Backstop L/C Issuer of the Corresponding Backstop Letter of
Credit with respect to such Letter of Credit and (y) two Business Days after the
date such L/C Disbursement was paid by Citibank.

(g)          Mandatory Reimbursement by the Company upon Non-Payment by Backstop
L/C Issuers. In the event that Citibank shall make any L/C Disbursement under
any Letter of Credit (other than any Sterling Letter of Credit) and, to the
extent not reimbursed pursuant to paragraphs (b) through (e) above, shall have
demanded payment in full of an amount corresponding to such unreimbursed L/C
Disbursement in accordance with the terms of, and shall not have received within
the time required under, the relevant Corresponding Backstop Letter of Credit
and any guarantee thereof (including without limitation the Morgan Stanley
Guarantee) and any security agreement or similar instrument (if any) securing
the obligations of the relevant Backstop L/C Issuer or any such guarantor, the
Company shall, not later than five Business Days after receipt by the Company of
written demand therefor from Citibank, reimburse Citibank in the amount of such
unreimbursed L/C Disbursement. Upon payment in full to Citibank of such
unreimbursed amount by the Company, the Company shall be subrogated to all of
Citibank’s rights against such Backstop L/C Issuer and any such guarantor in
respect of such Backstop Letter of Credit and any related rights, including
without limitation Citibank’s rights under the relevant Backstop Letter of
Credit, the Morgan Stanley Guarantee or any similar guarantee, and any security
agreement or other documentation granting a security interest in any asset or
property of such Backstop L/C Issuer or guarantor securing its obligations
thereunder.

(h)          Currency Conversion Costs. The Company shall, in connection with
any payment at its option in Dollars of an amount denominated in any Committed
L/C Currency other than Dollars as provided for in this Section 2.05, promptly
upon written demand reimburse Citibank for reasonable and customary costs
actually incurred by Citibank in converting such Dollar amount into the relevant
Committed L/C Currency.

(i)           Obligations Absolute. The obligations of the Company to reimburse
Citibank for the amount of any L/C Disbursement as required by paragraph (g)
above shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms hereof, under all circumstances
whatsoever, including without limitation the following circumstances:

(i)    any lack of validity or enforceability of this Agreement or any Letter of
Credit;

 

 

 

13

 

 

 


--------------------------------------------------------------------------------



 

 

(ii)   any change in the time, manner or place of payment of any Letter of
Credit;

(iii) the existence of any claim, setoff, defense or other right which the
Company may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person or entity for whom any such beneficiary or any
such transferee may be acting), Citibank, or any other Person, whether in
connection with this Agreement, any Letter of Credit or any unrelated
transaction;

(iv) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;

(v)   payment by Citibank under a Letter of Credit against presentation of a
draft or certificate that does not substantially comply with the terms of such
Letter of Credit;

(vi)  any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Company in respect of this Agreement or any Letter
of Credit; or

(vii)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing that might, but for the provisions of this Section 2.05(i),
constitute a legal or equitable discharge of the Company’s obligations under
Section 2.05(g) hereof.

Section 2.06. Backstop Letter of Credit Adjustments. (a) Increase of Backstop
Letter of Credit upon Issuance of or Increase of Available Amount of Letter of
Credit. In connection with any issuance of or increase in the Available Amount
of any Letter of Credit pursuant to Section 2.02 hereof, the Company may cause a
Backstop L/C Issuer to increase the Available Amount of any outstanding Backstop
Letter of Credit by causing the relevant Backstop L/C Issuer to deliver to
Citibank an executed Backstop Letter of Credit Amendment in respect of such
Backstop Letter of Credit, increasing the Available Amount thereof in an amount
equal to the Adjusted Available Amount of the Letter of Credit being issued or
amended as of such date, and Citibank shall, to the extent the conditions to
issuance of such Letter of Credit are otherwise fulfilled, execute and deliver
to the Backstop L/C Issuer such Backstop Letter of Credit Amendment or otherwise
consent in writing to such amendment, in accordance with the terms of such
Backstop Letter of Credit.

(b)          Mandatory Increase of Backstop Letter of Credit. At any time that
the aggregate Available Amount of any one or more Letters of Credit (other than
any Sterling Letter of Credit) exceeds the Available Amount of the Corresponding
Backstop Letter of Credit outstanding in respect thereof, Citibank may require
the Company to request that the Backstop L/C Issuer deliver to Citibank a
Backstop Letter of Credit Amendment increasing the Available Amount of such
Backstop Letter of Credit in an amount sufficient to cause the Available Amount
thereof to equal the aggregate Adjusted Available Amount of such Letters of
Credit as of such date (and

 

 

 

14

 

 

 


--------------------------------------------------------------------------------



 

Citibank shall, upon receipt thereof from the Backstop L/C Issuer, execute and
deliver such Backstop Letter of Credit Amendment to the Backstop L/C Issuer or
otherwise consent in writing to such amendment in accordance with the terms of
such Backstop Letter of Credit). Notwithstanding the foregoing, the Company
shall not be required to provide any such Backstop Letter of Credit Amendment to
the extent that there are amounts on deposit in any L/C Cash Deposit Account
(other than the Sterling L/C Cash Deposit Account) such that the sum of (i) all
amounts on deposit in all L/C Cash Deposit Accounts (other than the Sterling L/C
Cash Deposit Account) and (ii) the aggregate Available Amount of all Backstop
Letters of Credit (other than any Sterling Backstop Letter of Credit) at such
time outstanding, would equal or exceed the aggregate Adjusted Available Amount
(calculated, with respect to the Letter or Letters of Credit pertaining to such
Corresponding Backstop Letter of Credit, as if each such Letter of Credit had
been issued on such date) of all Letters of Credit (other than Sterling Letters
of Credit) at such time outstanding. The Company may, at its option, make
payment to Citibank for deposit in any L/C Cash Deposit Account (other than the
Sterling L/C Cash Deposit Account) in an amount sufficient to cause the
condition set forth in the preceding sentence to be true, and thereby to avoid
an obligation to deliver a Backstop Letter of Credit Amendment hereunder. In the
event that, within 7 Business Days after such request has been communicated to
the Company, such Backstop Letter of Credit Amendment shall not have been
delivered to Citibank or such deposit to the appropriate L/C Cash Deposit
Account shall not have been made, Citibank may, in accordance with and to the
extent permitted under the terms of such Backstop Letter of Credit, draw the
full Available Amount thereunder for deposit into the appropriate L/C Cash
Deposit Account.

(c)          Decrease of Backstop Letter of Credit at the Company’s Option. At
any time that the aggregate Adjusted Available Amount of all Letters of Credit
covered by any single Corresponding Backstop Letter of Credit (calculated, for
purposes of this Section 2.06(c), as if each such Letter of Credit had been
issued on such date of determination) is less than the Available Amount of such
Corresponding Backstop Letter of Credit by an amount at least equal to $500,000
or the Equivalent thereof in other currencies, the Company may request that the
relevant Backstop L/C Issuer deliver to Citibank an executed Backstop Letter of
Credit Amendment decreasing the Available Amount of such Backstop Letter of
Credit in an amount sufficient to cause the Available Amount thereof to equal
the aggregate Adjusted Available Amount of such Letters of Credit as of the date
of such Backstop Letter of Credit Amendment, and upon receipt thereof Citibank
shall execute and deliver to the Backstop L/C Issuer such Backstop Letter of
Credit Amendment or other written consent to such amendment in accordance with
the terms of such Backstop Letter of Credit.

(d)         Issuance of or Increase in Backstop Letter of Credit at the
Company’s Option. Notwithstanding anything to the contrary in this Agreement,
the Company may, at any time and from time to time at its option (whether in
order to replace an outstanding Backstop Letter of Credit with another Backstop
Letter of Credit issued by a different Backstop L/C Issuer, or to cause amounts
on deposit in any L/C Cash Deposit Account to become available under Section
2.04(e) hereof, or otherwise), cause a Backstop L/C Issuer to issue a new
Backstop Letter of Credit and/or to increase the Available Amount under any one
or more outstanding Backstop Letters of Credit by delivering to Citibank an
executed Backstop Letter of Credit Amendment in respect thereof, and Citibank
shall upon receipt of any such Backstop Letter of Credit

 

 

 

15

 

 

 


--------------------------------------------------------------------------------



 

Amendment execute and deliver the same to the Backstop L/C Issuer or otherwise
consent in writing to such amendment in accordance with the terms of such
Backstop Letter of Credit; provided that Citibank shall not be required to (but
may in its discretion) accept Backstop Letters of Credit with an Available
Amount exceeding, in the aggregate, the Letter of Credit Commitment.

Section 2.07. Payments and Computations. (a) Except as otherwise expressly
provided in this Agreement, the Company shall make each payment hereunder not
later than 12:00 noon (New York City time) on the day when due in Dollars to
Citibank at its Payment Office in same day funds and without deduction, set off
or counterclaim.

(b)          All computations of Letter of Credit fees shall be made on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such fees are payable.

(c)          Whenever any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day.

Section 2.08. Optional Termination or Reduction of Commitment. The Company shall
have the right, upon at least three Business Days’ notice to Citibank,
permanently to terminate in whole or to reduce in part the unused portion of the
Letter of Credit Commitment.

ARTICLE 3

CONDITIONS TO EFFECTIVENESS AND ISSUANCE

Section 3.01. Conditions Precedent to Effectiveness of Agreement. This Agreement
shall become effective on the first date (the “Effective Date”) on which the
following conditions have been satisfied or waived:

(a)          Citibank shall have received counterparts of this Agreement
executed by the Company.

(b)          Citibank shall have received the executed Initial Backstop Letters
of Credit and the Morgan Stanley Guarantee, in the forms of Exhibits B-1 and B-2
hereto, and Exhibit C hereto, respectively.

(c)          The Company shall have paid all invoiced accrued fees and expenses
of Citibank (including the invoiced accrued fees and expenses of counsel to
Citibank) payable on or prior to the Effective Date by the Company hereunder.

(d)          On the Effective Date, the following statements shall be true and
Citibank shall have received a certificate signed by a duly authorized officer
of the Company, dated the Effective Date, stating that:

(i)           the representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

 

 

 

16

 

 

 


--------------------------------------------------------------------------------



 

 

(ii)          no event has occurred and is continuing that constitutes a
Potential Commitment Termination Event.

(e)          Citibank shall have received on or before the Effective Date the
following, each dated the Effective Date, in form and substance satisfactory to
Citibank:

(i)           Certified copies of the resolutions of the Board of Directors or
the Finance Committee of the Board of Directors of the Company approving this
Agreement, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement.

(ii)          A certificate of the Secretary or an Assistant Secretary of the
Company certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the other documents to be delivered by it
hereunder on or prior to the Effective Date.

(iii)         Favorable opinions of Nicholas J. Camera, General Counsel of the
Company, and of Cleary Gottlieb Steen & Hamilton LLP, counsel for the Company,
substantially in the form of Exhibits D-2 and D-1 hereto, respectively.

(f)           Simultaneously with the effectiveness of this Agreement on the
Effective Date, the Company shall terminate the commitments, and pay in full all
indebtedness, interest, fees and other amounts outstanding under the Credit
Agreement, dated as of May 10, 2004 and amended and restated on September 27,
2005 (as amended from time to time thereafter, the “Existing Credit Agreement”),
among the Company, the lenders and issuing banks parties thereto and Citibank,
as administrative agent and issuing bank.

Section 3.02. Conditions Precedent to Each Issuance. The obligation of Citibank
to issue any Letter of Credit, or to amend any Letter of Credit in order to
increase the Available Amount thereof, shall be subject to the conditions
precedent that the Effective Date shall have occurred and that each of the
following conditions shall have been satisfied or waived on the date of such
issuance:

(a)          The following statements shall be true (and the giving of the
applicable notice of issuance or amendment shall constitute a representation and
warranty by the Company that on the date of such issuance or amendment such
statements are true):

(i)           The representations and warranties contained in Section 4.01
(other than Section 4.01(e)(i)) are correct on and as of such date, before and
after giving effect to such issuance or amendment, as though made on and as of
such date;

(ii)          no Potential Commitment Termination Event has occurred and is
continuing, or would result from such issuance or amendment, and

(iii)         the Termination Date has not occurred.

 

 

 

17

 

 

 


--------------------------------------------------------------------------------



 

 

(b)          Immediately prior to the issuance or amendment of such Letter of
Credit, the Company shall have:

(i)           caused a Corresponding Backstop Letter of Credit in respect of
such Letter of Credit to be issued and delivered to Citibank pursuant to Section
2.06(d) hereof,

(ii)          caused a Backstop Letter of Credit Adjustment to be effected in
respect of an existing Backstop Letter of Credit pursuant to Section 2.06(a)
hereof, or

(iii)         deposited an amount into an L/C Cash Deposit Account pursuant to
Section 2.04(b) hereof,

 

in each case to the extent necessary such that immediately after giving effect
to the issuance of such Letter of Credit, the aggregate Adjusted Available
Amount of all Letters of Credit then outstanding shall not exceed the lesser of
(x) the Maximum Amount and (y) the Letter of Credit Commitment at such time in
effect.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Company. The Company
represents and warrants as of the Effective Date and, except with respect to
clause (e)(i) below, on the date of any issuance of, or increase in the
Available Amount of, any Letter of Credit, as follows:

(a)          The Company is (i) a corporation duly organized, incorporated and
validly existing under the laws of the State of Delaware, (ii) has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business and (iii) in good standing under the
laws of the State of Delaware.

(b)          The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of the certificate of
incorporation of the Company or of any judgment, injunction, order, decree,
material agreement or other material instrument binding upon the Company or
result in the creation or imposition of any lien on any asset of the Company or
any of its Consolidated Subsidiaries.

(c)          No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Agreement.

(d)          This Agreement has been duly executed and delivered by the Company
and is the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
rights of creditors generally and subject to general principles of equity.

 

 

 

18

 

 

 


--------------------------------------------------------------------------------



 

 

(e)          There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) except as disclosed in the Company’s
reports filed with the SEC prior to the Effective Date, would have a Material
Adverse Effect, or (ii) purports to affect the legality, validity or
enforceability of this Agreement or the consummation of the transactions
contemplated hereby.

(f)           The Company is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System).

(g)          The Company is not an “investment company”, or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.

(h)          The Company, together with its Consolidated Subsidiaries taken as a
whole, is Solvent.

(i)           To the knowledge of the treasurer of the Company: (i) the most
recent Consolidated year-end balance sheet of the Company and its Consolidated
Subsidiaries filed with the Securities and Exchange Commission (or, if not
required so to be filed, delivered to Citibank pursuant to Section 5.10 hereof),
and the related Consolidated statement of operations and cash flows of the
Company and its Consolidated Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP or other independent
public accountants of nationally recognized standing, and (ii) the most recent
subsequent Consolidated interim balance sheet of the Company and its
Consolidated Subsidiaries filed with the Securities and Exchange Commission (or,
if not required so to be filed, delivered to Citibank pursuant to Section 5.10
hereof), and the related Consolidated statements of operations and cash flows of
the Company and its Consolidated Subsidiaries for the period then ended, in each
case, in the form most recently so filed or delivered, fairly present in all
material respects (subject, in the case of said interim balance sheet and
related statements of operations and cash flows for the period then ended, to
year-end audit adjustments) the Consolidated financial condition of the Company
and its Consolidated Subsidiaries as at the date(s) of such balance sheet(s) and
the Consolidated results of the operations and cash flows of the Company and its
Consolidated Subsidiaries for the period(s) ended on such date, all in
accordance with generally accepted accounting principles consistently applied.

ARTICLE 5

COVENANTS

So long as Citibank shall have any Letter of Credit Commitment hereunder, the
Company:

Section 5.01. Preservation of Existence, Etc. Will preserve and maintain its
existence, rights (constituent document and statutory) and franchises necessary
in the normal conduct of its

 

 

 

19

 

 

 


--------------------------------------------------------------------------------



 

business, all to the extent material to the Company and its Consolidated
Subsidiaries taken as a whole; provided, however, that the Company may
consummate any merger or consolidation permitted under Section 5.02; and
provided further that the Company shall not be required to preserve any right or
franchise if the Board of Directors of the Company shall determine that the
preservation thereof is no longer desirable in the normal conduct of the
business of the Company and that the loss thereof is not material to the
Company.

Section 5.02. Mergers, Etc. Will not (a) consolidate with or merge with or into
any Person, (b) sell, convey, lease, transfer, or otherwise dispose of all or
substantially all of its assets as an entirety or substantially an entirety, in
one transaction or a series of related transactions, to any Person or (c) permit
any Person to merge with or into the Company unless:

(i)           either (x) the Company is the continuing Person or (y) the
resulting, surviving or transferee Person is a corporation organized and validly
existing under the laws of the United States of America or any jurisdiction
thereof and expressly assumes in a manner satisfactory to Citibank all of the
obligations of the Company under this Agreement; and

(ii)          the Company delivers to Citibank an Officer’s Certificate and an
opinion of counsel, each in form and substance reasonably satisfactory to
Citibank, stating that the consolidation, merger or transfer and the assumption
referred to above (if any) comply with this Agreement.

Upon the consummation of any transaction effected in accordance with this
Section 5.02, if the Company is not the continuing Person, the resulting,
surviving or transferee Person will succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Agreement with the
same effect as if such successor Person had been named as the Company in this
Agreement. Nothing in the foregoing shall prejudice any rights of Citibank
hereunder to the extent any such transaction permitted by this Section 5.02
shall constitute a Fundamental Change.

Section 5.03. Compliance with Laws. Will comply, and cause each of its
Consolidated Subsidiaries to comply, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, except where the necessity of compliance is being
contested in good faith or where failure to comply would not have a Material
Adverse Effect.

Section 5.04. Payment of Taxes. Will pay and discharge, and cause each of its
Consolidated Subsidiaries to pay and discharge, before the same shall become
delinquent, all taxes, assessments and governmental charges or levies imposed
upon it or upon its property, except where failure to do so would not have a
Material Adverse Effect.

Section 5.05. Maintenance of Insurance. Will maintain, and cause each of its
Consolidated Subsidiaries to maintain, all to the extent material to the Company
and its Consolidated Subsidiaries taken as a whole, with responsible and
reputable insurance companies or associations, physical damage insurance on all
real and personal property on an all risks basis,

 

 

 

20

 

 

 


--------------------------------------------------------------------------------



 

covering the repair and replacement cost of all such property and consequential
loss coverage for business interruption and extra expense, public liability
insurance in an amount not less than $25,000,000 and such other insurance
covering such other risks as is customarily carried by companies of established
reputations engaged in similar businesses and owning similar properties in the
same general areas in which the Company (or may self-insure to the same extent
as other companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company operates and to the extent
consistent with prudent business practice); except where failure to do so would
not reasonably be expected to have a Material Adverse Effect.

Section 5.06. Visitation Rights. Will, at any reasonable time and from time to
time, permit Citibank or any agents or representatives thereof at their own
expense, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Company and any of its
Consolidated Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Consolidated Subsidiaries with any of their officers
and with their independent certified public accountants, all as often as may
reasonably be necessary to ensure compliance by the Company with its obligations
hereunder.

Section 5.07. Keeping of Books. Will keep, and cause each of its Consolidated
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Company in accordance with sound business practices and
applicable statutory requirements so as to permit the preparation of the
Consolidated financial statements of the Company in accordance with generally
accepted accounting principles in effect from time to time.

Section 5.08. Maintenance of Properties. Will maintain and preserve, and cause
each of its Consolidated Subsidiaries to maintain and preserve, all of its
properties that are used and useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so would not have a Material Adverse Effect.

Section 5.09. Notice of Materially Adverse Proceedings. Will furnish to Citibank
notice of all actions and proceedings before any court, governmental agency or
arbitrator affecting the Company or any of its Consolidated Subsidiaries in
which there is a significant probability of an adverse decision that (a) would
have a Material Adverse Effect or (b) purports to affect the legality, validity
or enforceability of this Agreement or the consummation of the transactions
contemplated hereby.

Section 5.10. Delivery of Financial Information. Will, at any time that the
Company is not subject to Section 13 or Section 15(d) of the Exchange Act,
deliver to Citibank (i) as soon as available and in any event within 50 days
after the end of each of the first three quarters of each fiscal year of the
Company, the unaudited Consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of the end of such quarter and unaudited
Consolidated statement of operations and cash flows of the Company and its
Consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, prepared in accordance with
generally accepted accounting principles, and (ii) as soon as available and in
any event within 95 days after the end of each fiscal year of the Company, a

 

 

 

21

 

 

 


--------------------------------------------------------------------------------



 

copy of the audited financial statements for such fiscal year for the Company
and its Consolidated Subsidiaries, containing the Consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of the end of such fiscal year
and Consolidated statement of operations and cash flows of the Company and its
Consolidated Subsidiaries for such fiscal year, in each case accompanied by the
report thereon of PricewaterhouseCoopers LLP or other independent public
accountants of nationally recognized standing.

ARTICLE 6

COMMITMENT TERMINATION EVENTS

Section 6.01. Commitment Termination Events. If any of the following events
(each, a “Commitment Termination Event”) shall occur and be continuing:

(a)          The Company shall fail to make any payment of fees or other amounts
payable under this Agreement within 5 Business Days after the same becomes due
and payable;

(b)          Any representation or warranty made by the Company in this
Agreement shall prove to have been incorrect in any material respect when made;

(c)          The Company shall fail to perform or observe any term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Company by Citibank; or

(d)          The Company or any of its Consolidated Subsidiaries shall fail to
pay any principal of or premium or interest on any debt for borrowed money (but
excluding debt outstanding hereunder and debt owed solely to the Company or to a
Consolidated Subsidiary) of the Company or such Consolidated Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument creating or evidencing such debt; or the Company or
any of its Consolidated Subsidiaries shall fail to perform or observe any
covenant or agreement to be performed or observed by it in any agreement or
instrument creating or evidencing any such debt and such failure shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such failure is to accelerate, or to permit the
acceleration of, the maturity of such debt; or any other event shall occur or
condition shall exist under any agreement or instrument creating or evidencing
any such debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument (and remain uncured three Business
Days after the chief executive officer, chief financial officer or principal
accounting officer of the Company becomes aware or should have become aware of
such event or condition), if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such debt; or any
such debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such debt shall be required to be made, in each case prior to the stated
maturity thereof; provided that the aggregate principal amount of all debt as to
which any such payment defaults (whether or not at

 

 

 

22

 

 

 


--------------------------------------------------------------------------------



 

stated maturity thereof), failures or other events shall have occurred and be
continuing exceeds $10,000,000; provided further that if any of the failures,
actions, conditions or events set forth above in this subsection (d) shall be
taken in respect of, or occur with respect to, a Consolidated Subsidiary, such
failure, action, condition or event shall not be the basis for or give rise to a
Commitment Termination Event under this subsection (d) unless such failure,
action, condition or event is not cured or such amount has not been repaid
within five Business Days after the chief executive officer, chief financial
officer or principal accounting officer of the Company knows or has reason to
know of the occurrence of such action or event;

(e)          The Company shall generally not pay its debts as such debts become
due, or shall admit in writing in a judicial, regulatory or administrative
proceeding or filing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Company seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Company shall have a resolution passed to authorize any of the actions set
forth above in this subsection (e);

(f)         Judgments or orders for the payment of money in excess of
$10,000,000 in the aggregate shall be rendered against the Company or any of its
Consolidated Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgments or orders or (ii) there shall be
any period of 60 consecutive days during which a stay of enforcement of such
judgments or orders, by reason of a pending appeal or otherwise, shall not be in
effect;

(g)          The Company or any of its ERISA Affiliates shall incur liability,
or in the case of clause (i) below, shall be reasonably likely to incur
liability, in excess of $10,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

 

(h)          A Fundamental Change shall have occurred;

 

then Citibank may deliver notice of such Commitment Termination Event to the
Company, whereupon Citibank’s obligation to issue Letters of Credit hereunder
shall forthwith terminate. Each notice by Citibank pursuant to this Section 6.01
shall be delivered by mail to 1114 Avenue of the Americas, New York, New York
10036, (i) Attention: Nicholas J. Camera, Senior Vice President and General
Counsel, by email to Nick.Camera@interpublic.com and by telephone to (212)
704-1343 and (ii) Attention: Ellen Johnson, Senior Vice President and Treasurer,
by email

 

 

23

 

 

 


--------------------------------------------------------------------------------



 

to Ellen.Johnson@interpublic.com and by telephone to (212) 704-1220 (but shall
be deemed to have been received by the Company upon the first such notice to be
received by Company).

ARTICLE 7

MISCELLANEOUS

Section 7.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Company therefrom, shall in any
event be effective unless the same shall be in writing and signed by Citibank
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 7.02. Notices. All notices and other communications provided for
hereunder shall be in writing (including facsimile communications) and mailed or
telecopied or delivered:

  if to the Company,
The Interpublic Group of Companies
1114 Avenue of the Americas
New York, New York 10036
Attention: Senior Vice President and Treasurer   Telephone:  (212) 704-1220    
Fax: (212) 704-2229           if to Citibank,           Citibank, N.A.
Two Penns Way, Suite 200
New Castle, Delaware 19720     Attention: Valerie Burrows     Telephone:  (302)
894-6065     Fax: (212) 994-0961             with a copy to:            
Citibank, N.A.
388 Greenwich Street
New York, NY 10013     Attention: Julio Ojea Quintana     Telephone:  (212)
816-8497     Fax: (649) 291-1783  


(or as to each such person at such other address as shall be designated by such
person in a written notice to the other such person). All such notices and
communications shall, when mailed or telecopied be effective when deposited in
the mails or telecopied, respectively, except that notices and communications to
Citibank pursuant to Article 2 or 3 shall not be effective until received by
Citibank.

 

 

 

24

 

 

 


--------------------------------------------------------------------------------



 

 

Section 7.03. No Waiver; Remedies. No failure on the part of Citibank to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.04. Costs and Expenses. (a) The Company agrees to pay on written
demand all reasonable out-of-pocket expenses of Citibank in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and expenses of counsel for Citibank
with respect thereto and with respect to advising Citibank as to its rights and
responsibilities under this Agreement. The Company further agrees to pay on
written demand all costs and expenses of Citibank, if any (including, without
limitation, reasonable counsel fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement and the other documents to be delivered hereunder, including,
without limitation, reasonable fees and expenses of counsel for Citibank in
connection with the enforcement of rights under this Section 7.04.

(b)          The Company agrees to indemnify and hold harmless Citibank and each
of its Affiliates and their officers, directors, employees, agents and advisors
(each, an “Indemnified Party”) from and against any and all third party claims
and all related damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) this Agreement or any of the transactions contemplated
herein, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party's gross negligence or willful
misconduct. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 7.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by the Company, its directors, shareholders or creditors or an Indemnified Party
or any other Person or any Indemnified Party is otherwise a party thereto. The
Company also agrees not to assert any claim for special, indirect, consequential
or punitive damages against Citibank or any of its Affiliates or directors,
officers, employees, attorneys and agents, on any theory of liability, arising
out of or otherwise relating to this Agreement or any of the transactions
contemplated herein.

Section 7.05. Right of Set-Off. At any time that notice of an L/C Disbursement
is given to the Company pursuant to Section 2.05(a) hereof, and the Company
shall not make payment of the amount specified in such notice within one
Business Day, Citibank and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by it or
such Affiliate to or for the credit or the account of the Company against any
and all of the obligations of the Company now or hereafter existing under this
Agreement, whether or not Citibank shall have made any demand under this
Agreement and although such obligations may be unmatured. Citibank agrees

 

 

 

25

 

 

 


--------------------------------------------------------------------------------



 

promptly to notify the Company after any such set-off and application, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of Citibank under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that it may have.

Section 7.06. Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the Company and Citibank and their
respective successors and permitted assigns. Neither the Company nor Citibank
shall have the right to assign its rights or duties hereunder or any interest
herein without the prior written consent of the other party.

Section 7.07. Confidentiality. Citibank may not disclose to any Person any
confidential, proprietary or non-public information of the Company furnished to
Citibank by the Company (such information being referred to collectively herein
as the “Confidential Information”), except that Citibank may disclose
Confidential Information (i) to its Affiliates’ employees, officers, directors,
agents and advisors who need to know the Confidential Information in connection
with this Agreement (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any applicable regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) to the extent necessary
in connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(vi) subject to an agreement for the benefit of the Company containing
provisions substantially the same as those of this Section 7.07, to any assignee
or prospective assignee, (vii) to the extent such Confidential Information (A)
is or becomes generally available to the public on a non-confidential basis
other than as a result of a breach of this Section 7.07 by Citibank, or (B) is
or becomes available to Citibank on a nonconfidential basis from a source other
than the Company that, to the knowledge of Citibank, is not in violation of any
confidentiality agreement with the Company and (viii) with the consent of the
Company. Notwithstanding anything herein to the contrary, Citibank may disclose
to any and all Persons, without limitation of any kind, the U.S. tax treatment
and tax structure of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to
Citibank relating to such U.S. tax treatment and tax structure.

Section 7.08. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

Section 7.09. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 7.10. Judgment. (a) If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto

 

 

 

26

 

 

 


--------------------------------------------------------------------------------



 

agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures Citibank could purchase Dollars with such other currency at
Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day on which banks are not required or authorized by law, regulation or
executive order to close in London, United Kingdom (a “London Business Day”)
preceding that on which final judgment is given.

(b)          If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed L/C Currency other than
Dollars into Dollars, the parties agree to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures Citibank could purchase such Committed
L/C Currency with Dollars at Citibank’s principal office in London at 11:00 A.M.
(London time) on the London Business Day preceding that on which final judgment
is given.

(c)          The obligation of the Company in respect of any sum due from it in
any currency (the “Primary Currency”) to Citibank hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by Citibank, of any sum
adjudged to be so due in such other currency, Citibank may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to Citibank in the applicable Primary Currency, the
Company agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify Citibank against such loss, and if the amount of the applicable
Primary Currency so purchased exceeds such sum due to Citibank in the applicable
Primary Currency, Citibank agrees to remit to the Company such excess.

Section 7.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in the Borough of Manhattan, New York City, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or any Letter of Credit, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. The Company hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Company at its address specified
pursuant to Section 7.02. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any Letter of Credit in the courts of any jurisdiction.

(b)          Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any Letter of Credit
in any New York State or federal court. Each of the parties hereto hereby

 

 

 

27

 

 

 


--------------------------------------------------------------------------------



 

irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 7.12. Substitution of Currency. If a change in any Committed L/C
Currency occurs pursuant to any applicable law, rule or regulation of any
governmental, monetary or multi-national authority, this Agreement will be
amended to the extent determined by Citibank (acting reasonably and in
consultation with the Company) to be necessary to reflect the change in currency
and to put the Company in the same position, so far as possible, in which it
would have been if no change in such Committed L/C Currency had occurred.

Section 7.13. No Liability Regarding Letters of Credit. None of Citibank, nor
any of its Affiliates, or the respective directors, officers, employees, agents
and advisors of Citibank or such Affiliate, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder,
or any error, omission, interruption, loss or delay in transmission or delivery
of any draft, notice or other communication under or relating to any Letter of
Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of Citibank; provided, however, that the foregoing shall not
be construed to excuse Citibank from liability to the Company to the extent of
any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Company to the extent permitted by applicable
law) suffered by the Company that are caused by Citibank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof or any failure to honor a Letter
of Credit where Citibank is, under applicable law, required to honor it. The
parties hereto expressly agree that, as long as Citibank has not acted with
gross negligence or willful misconduct, Citibank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, Citibank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation or refuse to accept and make payment upon such documents
if such documents are not in strict compliance with the terms of such Letter of
Credit.

Section 7.14. PATRIOT Act Notification. Citibank hereby notifies the Company
that pursuant to the requirements of Section 326 of the USA PATRIOT Act (Title
III of Pub.L. 107-56 (signed into law October 26, 2001)) and the promulgated
regulations thereto (the “PATRIOT Act”), it is or may be required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow Citibank, as applicable, to identify the Company in accordance with the
PATRIOT Act. The Company shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by Citibank
in order to assist Citibank in maintaining compliance with the PATRIOT Act.

Section 7.15. WAIVER OF JURY TRIAL. EACH OF THE COMPANY AND CITIBANK HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT,

 

 

 

28

 

 

 


--------------------------------------------------------------------------------



 

TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS
OF CITIBANK IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

 

 

 

29

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

CITIBANK, N.A.

 

 

 

 

 

By:        /s/ Eileen L. Casson                            

 

Name: Eileen L. Casson

 

Title: Vice President

 

 

 

THE INTERPUBLIC GROUP OF COMPANIES, INC.

 

 

 

 

 

By:        /s/ Ellen Johnson                                

 

Name: Ellen Johnson

 

Title: Senior Vice President and Treasurer

 

 

 

 

 

 

30

 

 

 


--------------------------------------------------------------------------------



Schedule 2.01(e)

 

 

EXISTING LETTERS OF CREDIT

Issuing
Bank

Beneficiary

L/C Number

    Expiration

Total Amount in USD

Citibank

Atlantic Mutual Companies

61634684

2/28/07              

662,000                  

Citibank

Atlantic Mutual Companies

61634784

2/28/07              

1,132,000                  

Citibank

W/9 ONS Real Estate Limited Partnership

61637584

3/31/07              

600,000                  

Citibank

Lumbersmen Mutual Casualty Company et al.

61627884

12/31/06              

76,000                  

Citibank

National Fire Insurance Company of Pittsburg, PA et al.

61627883

12/31/06              

1,976,600                  

Citibank

375 Wilton Associates, LLC

61622264

11/4/06              

300,000                  

Citibank

Catalpa Capital, LLC

61635744

1/31/07              

200,000                  

Citibank

National Union Fire Insurance Company et al.

61636764

1/31/07              

1,790,000                  

Citibank

Georgia Lottery Corporation

61643782

6/30/06              

100,000                  

Citibank

Manmall, LLC

61645688

10/31/06              

5,000,000                  

Citibank

American Contractors Indemnity Company and U.S. Specialty Insurance Company

61646158

11/30/06              

1,453,814                  

Citibank

American International Underwriters Ltd. and/or American Reinsurance Company

61646498

12/30/06              

36,000                  

Citibank

Matrix Realty, Inc.

61647629

9/30/07              

190,000                  

Citibank

Citibank San Jose Branch, Costa Rica

61644004

12/31/06              

137,984                  

Citibank

Citibank Sydney Branch, Australia

61619785

9/30/06              

6,412,245                  

Citibank

Citibank International PLC Madrid Branch, Spain

61648557

3/20/07              

2,816,278                  

Citibank

Citibank International PLC Madrid Branch, Spain

61648552

3/20/07              

28,573,149                  

Citibank

National Union Fire Insurance Company of Pittsburg, PA et al.

61648584

1/31/07              

1,600,000                  

Citibank International PLC Madrid Branch, Spain

Banco Nacional de Mexico, S.A.

3541

6/30/07              

876,885                  

Citibank International PLC Madrid Branch, Spain

Banco Nacional de Mexico, S.A.

3540

6/30/07              

745,353                  

Citibank

Westchester Fire Insurance Company

61650240

6/30/07              

250,000                  

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

STERLING LETTERS OF CREDIT

Issuing Bank

Beneficiary

L/C Number

       Expiration

Total Amount in USD

Citibank

GM TV Ltd.

61641819

4/29/07

            3,152,480

Citibank

Channel Four Television Corp.

61641817

4/29/07

            44,134,720

Citibank

ITV Plc. and its Subsidiaries

61641816

4/29/07

           103,475,520

 

 

 

 

 

 

 

2

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A

 

 

[FORM OF BACKSTOP LETTER OF CREDIT]

No. [___]

[__________]

[NAME OF BENEFICIARY]

[ADDRESS OF BENEFICIARY]

Attention: [______________]

Ladies and Gentlemen:

We, MORGAN STANLEY CAPITAL SERVICES INC. (the “L/C Issuer”), hereby establish,
at the request and for the account of THE INTERPUBLIC GROUP OF COMPANIES, INC.
(the “Account Party”), in your favor, as beneficiary (the “Beneficiary”), our
Irrevocable Standby Letter of Credit No. [IPG__-__] in an amount equal to the
Available Amount (as defined below), effective immediately and expiring at 10:00
a.m. (New York City time) on the Termination Date (as defined below). For the
purpose hereof, “Dollar” and “$” mean the lawful currency of the United States.

This Letter of Credit has been issued in your favor in support of certain
letters of credit that you or your affiliates may issue for the account of the
Account Party from time to time (the “Beneficiary L/Cs”). The “Available Amount”
under this Letter of Credit means, at any time, (a) $[         ] minus (b) the
amount of any reduction in the Available Amount required pursuant to a notice
(the “Available Amount Reduction Notice”) delivered by the L/C Issuer prior to
such time, which reduction shall take effect at 10:00 a.m. (New York City time)
on the Available Amount Reduction Date minus (c) without duplication of any
reduction pursuant to clause (b), the amount of any drawing hereunder prior to
such time. “Available Amount Reduction Date” means the date specified as the
Available Amount Reduction Date in an Available Amount Reduction Notice
delivered not later than one Business Day prior to such specified date.

We hereby irrevocably authorize you to draw on us, in accordance with the terms
and conditions hereof, upon the receipt by us of (a) your draft, payable at
sight and (b) a certificate, in substantially the form of Annex A attached
hereto, which shall be signed by one of your authorized representatives, in each
case presented to the L/C Issuer on a day of the year other than a Saturday or a
Sunday or a day on which banking institutions in New York City or Chicago,
Illinois are authorized or required by law, regulation or executive order to
close (a “Business Day”) on or before the termination hereof. “Termination Date”
means the earlier of (a) [Not Later Than the Maturity Date] (the “Stated
Expiration Date”) and (b) the Early Termination Date. “Early Termination Date”
means the Business Day specified as the “Early Termination Date” in a notice of
the termination of this Letter of Credit (an “Early Termination Notice”)
provided to you (to the address and facsimile number specified below) not less
than one Business Day prior to such specified date. Any such draft required to
be delivered is referred to

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

herein as a “Draft” and any such certificate required to be delivered is
referred to herein as a “Certificate”.

Funds in Dollars under this Letter of Credit are available to you against your
Draft and Certificate, each referring thereon to the number of this Letter of
Credit, presented to the L/C Issuer at its office located at 1585 Broadway 2nd
floor, New York NY 10036, Attention: Structured Credit Products, James J. Hill
(Telephone: (212) 761-2514, Facsimile No.: (212) 507-8465), or such other person
as shall be notified to you from time to time. If the L/C Issuer receives your
Draft and Certificate, all in strict conformity with the terms and conditions of
this Letter of Credit, not later than 10:00 a.m. (New York City time), on a
Business Day prior to the termination hereof, we will honor the same by 5:00
p.m. (New York City time), on the same day in accordance with your payment
instructions. If the L/C Issuer receives your Draft and Certificate at such
office, all in strict conformity with the terms and conditions of this Letter of
Credit, after 10:00 a.m. (New York City time) on a Business Day prior to the
termination hereof, we will honor the same by 3:00 p.m. (New York City time) on
the next succeeding Business Day in accordance with your payment instructions.
Notwithstanding anything herein to the contrary, if the L/C Issuer shall have
delivered an Available Amount Reduction Notice or an Early Termination Notice,
the Beneficiary shall be deemed to have delivered, prior to 10:00 a.m. (New York
City time), on the Available Amount Reduction Date or Early Termination Date, as
applicable, a Draft strictly complying with the terms and conditions of this
Letter of Credit to draw an amount equal to (a) in the case of an Early
Termination Notice, the full Available Amount hereof and (b) in the case of an
Available Amount Reduction Notice, the amount of the reduction in Available
Amount set forth therein, and in either case any requirement hereunder for the
delivery of any Certificate shall be waived. Multiple partial drawings under
this Letter of Credit are permitted.

Payment under this Letter of Credit shall be made by wire transfer of Federal
Reserve Bank of New York funds to (a) if such payment is made as a result of an
actual delivery of your Draft and Certificate under this Letter of Credit, such
account of the Beneficiary as the Beneficiary may notify to the L/C Issuer in
writing from time to time, and (b) if such payment is made as a result of a
deemed delivery of a Draft, [account information].

Payments made to you under the Backstop Letter of Credit (defined below) shall
be deemed to constitute satisfaction of the L/C Issuer’s obligation to make
payment hereunder to the extent of the amount so paid.

This Letter of Credit shall terminate at 10:00 a.m. (New York City time) on the
Termination Date.

If a demand for payment does not conform to the terms and conditions of this
Letter of Credit, the L/C Issuer will notify you thereof by telecommunication,
within a reasonable time after such delivery of such demand for payment (not to
exceed the time permitted for honor of a conforming demand), and the L/C Issuer
shall hold all documents at your disposal or, at your option, return the same to
you. Dishonor of your demand shall not prejudice your right to cure and
re-present documents or to make a later demand before the termination hereof.

 

 

 

A-2

 

 

 


--------------------------------------------------------------------------------



 

 

This Letter of Credit shall be governed by the Uniform Customs and Practice For
Documentary Credits (1993 Revision) International Chamber of Commerce No. 500
(the “UCP”). As to matters not governed by the UCP, such matters shall be
governed by and construed in accordance with the laws of the State of New York.

Telecommunications hereunder shall be made by telecopy or by telephone to the
numbers set forth or referred to below, and notices that may be personally
delivered or mailed shall be made (a) if to the L/C Issuer, to it at the address
set forth above or otherwise notified to you from time to time and (b) if to the
Beneficiary, to it at [NAME AND ADDRESS OF BENEFICIARY], Attn.:
[_______________], Telephone: [_____________], Facsimile No.: [_____________].

We agree that any action or proceeding relating in any way to this Letter of
Credit may be brought and enforced in the courts of the State of New York
located in the Borough of Manhattan, or, to the fullest extent permitted under
applicable law, of the United States of America for the Southern District of New
York. Legal process may be served in connection with any suit, action or
proceeding to the addresses and in the manner set forth herein.

In order to secure payment and performance of all its obligations hereunder (the
“Secured Obligations”), the L/C Issuer hereby grants to the Beneficiary a
continuing security interest in, and assigns its rights to all proceeds of, that
certain Irrevocable Standby Letter of Credit No. [ ] issued on [__] to the L/C
Issuer for the account of the Account Party by ELF Special Financing Ltd. (the
“Backstop Letter of Credit”) (it being understood and agreed that such
assignment shall be limited to an assignment of the “proceeds of a letter of
credit” as defined in Section 5-114 of the Uniform Commercial Code as in effect
from time to time in the State of New York (the “UCC”)) and all proceeds thereof
(collectively, the “Collateral”). Upon a default by the L/C Issuer in the
payment or performance of any Secured Obligation, the Beneficiary may exercise
any remedy available to it as a secured party under the UCC or other applicable
law with respect to the Collateral.

 

 

Very truly yours,

MORGAN STANLEY CAPITAL SERVICES INC., as L/C Issuer

By:

 

 

Name:

 

Title:

 

 

 

 

A-3

 

 

 


--------------------------------------------------------------------------------



 

 

Annex A

 

[Form of Certificate for Draft]

CERTIFICATE FOR DRAWING

Irrevocable Letter of Credit No. [IPG___-__]

The undersigned, a duly authorized representative of the undersigned
Beneficiary, hereby certifies to Morgan Stanley Capital Services Inc. (the “L/C
Issuer”), with reference to Irrevocable Standby Letter of Credit No. [___] (the
“Letter of Credit”, the terms defined therein and not otherwise defined herein
being used herein as therein defined) issued by the L/C Issuer in favor of the
Beneficiary, as follows:

 

(a)

The Beneficiary is making a drawing under the Letter of Credit.

 

(b)

INSERT APPROPRIATE OPTION:

 

(1)   [A drawing has been made under Beneficiary L/C No. [__] issued by the
Beneficiary or one of its affiliates on [__] to [__]; the dollar equivalent of
which is $[__]. The amount of the Draft accompanying this Certificate is equal
to $[__]1, which does not exceed the Available Amount of $[__].]

OR

(2)   [The Draft and this Certificate are being delivered to you after the day
that is three Business Days prior to the Stated Expiration Date because no other
substitute arrangement has been made to support Beneficiary L/C No. [    ]
issued by the Beneficiary or one of its affiliates on [     ] to [     ]. The
amount of the Draft accompanying this Certificate is equal to $[__], which does
not exceed the Available Amount of $[__].]

OR

(3)   [We have determined that the dollar equivalent of the [face amount] of the
letters of credit supported by the Letter of Credit exceed the Available Amount
of the Letter of Credit. The Account Party and/or the L/C Issuer has notified us
that the Available Amount of the Letter of Credit will not be increased by an
amount sufficient to eliminate such excess, and sufficient deposits to cash
deposit accounts

_________________________

1 The amount of the draft should not be greater than the dollar equivalent of
the amount of the drawing referred to in the preceding sentence.

 

 

 

A-4

 

 

 


--------------------------------------------------------------------------------



 

maintained by the Account Party with us to support such letters of credit have
not been made within the time period required. The amount of the Draft
accompanying this Certificate is equal to $[__], which does not exceed the
Available Amount of $[__].]

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the       day of           , 20[__].

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

 

A-5

 

 

 


--------------------------------------------------------------------------------



EXHIBIT B-1

 

 

[INITIAL DOLLAR BACKSTOP LETTER OF CREDIT]

DOLLAR LETTER OF CREDIT

No. 109

June 13, 2006

Citibank, N.A.

388 Greenwich Street – 21st floor

New York, NY 10013

Attention: Julio Ojea Quintana

Ladies and Gentlemen:

We, MORGAN STANLEY CAPITAL SERVICES INC. (the “L/C Issuer”), hereby establish,
at the request and for the account of THE INTERPUBLIC GROUP OF COMPANIES, INC.
(the “Account Party”), in your favor, as beneficiary (the “Beneficiary”), our
Irrevocable Standby Letter of Credit No. 109 in an amount equal to the Available
Amount (as defined below), effective immediately and expiring at 10:00 a.m. (New
York City time) on the Termination Date (as defined below). For the purpose
hereof, “Dollar” and “$” mean the lawful currency of the United States.

This Letter of Credit has been issued in your favor in support of certain
letters of credit that you or your affiliates may issue for the account of the
Account Party from time to time (the “Beneficiary L/Cs”). The “Available Amount”
under this Letter of Credit means, at any time, (a) $56,900,000 minus (b) the
amount of any reduction in the Available Amount required pursuant to a notice
(the “Available Amount Reduction Notice”) delivered by the L/C Issuer prior to
such time, which reduction shall take effect at 10:00 a.m. (New York City time)
on the Available Amount Reduction Date minus (c) without duplication of any
reduction pursuant to clause (b), the amount of any drawing hereunder prior to
such time. “Available Amount Reduction Date” means the date specified as the
Available Amount Reduction Date in an Available Amount Reduction Notice
delivered not later than one Business Day prior to such specified date.

We hereby irrevocably authorize you to draw on us, in accordance with the terms
and conditions hereof, upon the receipt by us of (a) your draft, payable at
sight and (b) a certificate, in substantially the form of Annex A attached
hereto, which shall be signed by one of your authorized representatives, in each
case presented to the L/C Issuer on a day of the year other than a Saturday or a
Sunday or a day on which banking institutions in New York City or Chicago,
Illinois are authorized or required by law, regulation or executive order to
close (a “Business Day”) on or before the termination hereof. “Termination Date”
means the earlier of (a) June 1, 2009 (the “Stated Expiration Date”) and (b) the
Early Termination Date. “Early

 

 

 

B-1-1

 

 

 


--------------------------------------------------------------------------------



 

Termination Date” means the Business Day specified as the “Early Termination
Date” in a notice of the termination of this Letter of Credit (an “Early
Termination Notice”) provided to you (to the address and facsimile number
specified below) not less than one Business Day prior to such specified date.
Any such draft required to be delivered is referred to herein as a “Draft” and
any such certificate required to be delivered is referred to herein as a
“Certificate”.

Funds in Dollars under this Letter of Credit are available to you against your
Draft and Certificate, each referring thereon to the number of this Letter of
Credit, presented to the L/C Issuer at its office located at 1585 Broadway 2nd
floor, New York NY 10036, Attention: Structured Credit Products, James J. Hill
(Telephone: (212) 761-2514, Facsimile No.: (212) 507-8465), or such other person
as shall be notified to you from time to time. If the L/C Issuer receives your
Draft and Certificate, all in strict conformity with the terms and conditions of
this Letter of Credit, not later than 10:00 a.m. (New York City time), on a
Business Day prior to the termination hereof, we will honor the same by 5:00
p.m. (New York City time), on the same day in accordance with your payment
instructions. If the L/C Issuer receives your Draft and Certificate at such
office, all in strict conformity with the terms and conditions of this Letter of
Credit, after 10:00 a.m. (New York City time) on a Business Day prior to the
termination hereof, we will honor the same by 3:00 p.m. (New York City time) on
the next succeeding Business Day in accordance with your payment instructions.
Notwithstanding anything herein to the contrary, if the L/C Issuer shall have
delivered an Available Amount Reduction Notice or an Early Termination Notice,
the Beneficiary shall be deemed to have delivered, prior to 10:00 a.m. (New York
City time), on the Available Amount Reduction Date or Early Termination Date, as
applicable, a Draft strictly complying with the terms and conditions of this
Letter of Credit to draw an amount equal to (a) in the case of an Early
Termination Notice, the full Available Amount hereof and (b) in the case of an
Available Amount Reduction Notice, the amount of the reduction in Available
Amount set forth therein, and in either case any requirement hereunder for the
delivery of any Certificate shall be waived. Multiple partial drawings under
this Letter of Credit are permitted.

Payment under this Letter of Credit shall be made by wire transfer of Federal
Reserve Bank of New York funds to (a) if such payment is made as a result of an
actual delivery of your Draft and Certificate under this Letter of Credit, such
account of the Beneficiary as the Beneficiary may notify to the L/C Issuer in
writing from time to time, and (b) if such payment is made as a result of a
deemed delivery of a Draft, to Account No. 30635795 Citi/Interpublic Citibank
f/a/o Interpublic Group of Companies Inc.

Payments made to you under the Backstop Letter of Credit (defined below) shall
be deemed to constitute satisfaction of the L/C Issuer’s obligation to make
payment hereunder to the extent of the amount so paid.

This Letter of Credit shall terminate at 10:00 a.m. (New York City time) on the
Termination Date.

If a demand for payment does not conform to the terms and conditions of this
Letter of Credit, the L/C Issuer will notify you thereof by telecommunication,
within a reasonable time

 

 

 

B-1-2

 

 

 


--------------------------------------------------------------------------------



 

after such delivery of such demand for payment (not to exceed the time permitted
for honor of a conforming demand), and the L/C Issuer shall hold all documents
at your disposal or, at your option, return the same to you. Dishonor of your
demand shall not prejudice your right to cure and re-present documents or to
make a later demand before the termination hereof.

This Letter of Credit shall be governed by the Uniform Customs and Practice For
Documentary Credits (1993 Revision) International Chamber of Commerce No. 500
(the “UCP”). As to matters not governed by the UCP, such matters shall be
governed by and construed in accordance with the laws of the State of New York.

Telecommunications hereunder shall be made by telecopy or by telephone to the
numbers set forth or referred to below, and notices that may be personally
delivered or mailed shall be made (a) if to the L/C Issuer, to it at the address
set forth above or otherwise notified to you from time to time and (b) if to the
Beneficiary, to it at Citibank, N.A., 388 Greenwich Street – 21st floor, Attn.:
Julio Ojea Quintana, Telephone: 212-816-8497, Facsimile: 649-291-1783.

We agree that any action or proceeding relating in any way to this Letter of
Credit may be brought and enforced in the courts of the State of New York
located in the Borough of Manhattan, or, to the fullest extent permitted under
applicable law, of the United States of America for the Southern District of New
York. Legal process may be served in connection with any suit, action or
proceeding to the addresses and in the manner set forth herein.

In order to secure payment and performance of all its obligations hereunder (the
“Secured Obligations”), the L/C Issuer hereby grants to the Beneficiary a
continuing security interest in, and assigns its rights to all proceeds of, that
certain Irrevocable Standby Letter of Credit No. 1 issued on June 13, 2006 to
the L/C Issuer for the account of the Account Party by ELF Special Financing
Ltd. (the “Backstop Letter of Credit”) (it being understood and agreed that such
assignment shall be limited to an assignment of the “proceeds of a letter of
credit” as defined in Section 5-114 of the Uniform Commercial Code as in effect
from time to time in the State of New York (the “UCC”)) and all proceeds thereof
(collectively, the “Collateral”). Upon a default by the L/C Issuer in the
payment or performance of any Secured Obligation, the Beneficiary may exercise
any remedy available to it as a secured party under the UCC or other applicable
law with respect to the Collateral.

Very truly yours,

MORGAN STANLEY CAPITAL SERVICES INC., as L/C Issuer

By:

 

 

Name:

 

Title:

 

 



 

 

B-1-3

 

 

 


--------------------------------------------------------------------------------



 

 

Annex A

[Form of Certificate for Draft]

CERTIFICATE FOR DRAWING

Irrevocable Letter of Credit No. 109

The undersigned, a duly authorized representative of the undersigned
Beneficiary, hereby certifies to Morgan Stanley Capital Services Inc. (the “L/C
Issuer”), with reference to Irrevocable Standby Letter of Credit No. 109 (the
“Letter of Credit”, the terms defined therein and not otherwise defined herein
being used herein as therein defined) issued by the L/C Issuer in favor of the
Beneficiary, as follows:

 

(c)

The Beneficiary is making a drawing under the Letter of Credit.

 

(d)

INSERT APPROPRIATE OPTION:

 

(1)   [A drawing has been made under Beneficiary L/C No. [__] issued by the
Beneficiary or one of its affiliates on [__] to [__]; the dollar equivalent of
which is $[__]. The amount of the Draft accompanying this Certificate is equal
to $[__]2, which does not exceed the Available Amount of $[__].]

OR

(2)   [The Draft and this Certificate are being delivered to you after the day
that is three Business Days prior to the Stated Expiration Date because no other
substitute arrangement has been made to support Beneficiary L/C No. [    ]
issued by the Beneficiary or one of its affiliates on [     ] to [     ]. The
amount of the Draft accompanying this Certificate is equal to $[__], which does
not exceed the Available Amount of $[__].]

OR

(3)   [We have determined that the dollar equivalent of the [face amount] of the
letters of credit supported by the Letter of Credit exceed the Available Amount
of the Letter of Credit. The Account Party and/or the L/C Issuer has notified us
that the Available Amount of the Letter of Credit will not be increased by an
amount sufficient to eliminate such excess, and sufficient deposits to cash
deposit accounts

 

_________________________

2 The amount of the draft should not be greater than the dollar equivalent of
the amount of the drawing referred to in the preceding sentence.

 

 

 

B-1-4

 

 

 


--------------------------------------------------------------------------------



 

maintained by the Account Party with us to support such letters of credit have
not been made within the time period required. The amount of the Draft
accompanying this Certificate is equal to $[__], which does not exceed the
Available Amount of $[__].]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the       day of           , 20[__].

 

By:

 

Name:

Title:

 

 

 

 

B-1-5

 

 

 


--------------------------------------------------------------------------------



 

 

[INITIAL STERLING BACKSTOP LETTER OF CREDIT]

 

STERLING LETTER OF CREDIT

No. 110

June 13, 2006

Citibank, N.A.

388 Greenwich Street – 21st floor

New York, NY 10013

Attention: Julio Ojea Quintana

Ladies and Gentlemen:

We, MORGAN STANLEY CAPITAL SERVICES INC. (the “L/C Issuer”), hereby establish,
at the request and for the account of THE INTERPUBLIC GROUP OF COMPANIES, INC.
(the “Account Party”), in your favor, as beneficiary (the “Beneficiary”), our
Irrevocable Transferable Standby Letter of Credit No. 110 in the amount of
£81,400,000 (the “Stated Amount”), that is available, effective immediately and
expiring at 9:00 a.m. (New York City time) on the Termination Date (as defined
below). For the purpose hereof “Sterling” and “£” mean the lawful currency of
the United Kingdom.

This Letter of Credit has been issued in your favor in support of certain
Sterling-denominated letters of credit that you or your affiliates may issue for
the account of the Account Party from time to time (the “Beneficiary L/Cs”). We
hereby irrevocably authorize you to draw on us, in a single drawing in the full
amount of the Stated Amount and otherwise in accordance with the terms and
conditions hereof, upon the receipt by us of (i) your draft, payable at sight
and (ii) a certificate, in substantially the form of Annex A attached hereto,
which shall be signed by one of your authorized representatives, in each case
presented to the L/C Issuer on a day of the year other than a Saturday or a
Sunday or a day on which banking institutions in New York City, Chicago,
Illinois, or London, England, are authorized or required by law, regulation or
executive order to close (a “Business Day”) on or before the termination hereof.
“Termination Date” means the earliest of (a) June 1, 2009, (b) the Early
Termination Date and (c) the date upon which any drawing (or deemed drawing) is
fully funded hereunder (immediately after giving effect to such funding). “Early
Termination Date” means the Business Day specified as the “Early Termination
Date” in a notice of the termination of this Letter of Credit (an “Early
Termination Notice”) provided to you (to the address and facsimile number
specified below) not less than one Business Day prior to such specified date.
Any such draft required to be delivered is referred to herein as a “Draft” and
any such certificate required to be delivered is referred to herein as a
“Certificate”.

Funds in Sterling under this Letter of Credit are available to you against your
Draft and Certificate, each referring thereon to the number of this Letter of
Credit, presented to the L/C

 

B-2-1

 


--------------------------------------------------------------------------------



 

Issuer at its office located at 1585 Broadway 2nd floor, New York NY 10036,
Attention: Structured Credit Products, James J. Hill (Telephone: (212) 761-2514,
Facsimile No.: (212) 507-8465), or such other person as shall be notified to you
from time to time. If the L/C Issuer receives your Draft and Certificate, all in
strict conformity with the terms and conditions of this Letter of Credit, not
later than 9:00 a.m. (New York City time), on a Business Day prior to the
termination hereof, we will honor the same by 5:00 p.m. (New York City time), on
the same day in accordance with your payment instructions. If the L/C Issuer
receives your Draft and Certificate at such office, all in strict conformity
with the terms and conditions of this Letter of Credit, after 9:00 a.m. (New
York City time) on a Business Day prior to the termination hereof, we will honor
the same by 3:00 p.m. (New York City time) on the next succeeding Business Day
in accordance with your payment instructions. Notwithstanding anything herein to
the contrary, if the L/C Issuer shall have delivered an Early Termination
Notice, the Beneficiary shall be deemed to have delivered, prior to 9:00 a.m.
(New York City time) on the Early Termination Date, a Draft strictly complying
with the terms and conditions of this Letter of Credit to draw an amount equal
to the full Stated Amount hereof and any requirement hereunder for the delivery
of any Certificate in connection therewith shall be waived. Multiple partial
drawings under this Letter of Credit are not permitted.

Payment under this Letter of Credit shall be made by wire transfer of same-day
funds to (a) if such payment is made as a result of an actual delivery of your
Draft and Certificate under this Letter of Credit, such account of the
Beneficiary as the Beneficiary may notify to the L/C Issuer in writing from time
to time, and (b) if such payment is made as a result of a deemed delivery of a
Draft, to such account of the Account Party maintained at the Beneficiary as the
Beneficiary and the Account Party shall jointly notify to the L/C Issuer in
writing after the date hereof.

This Letter of Credit shall terminate at 9:00 a.m. (New York City time) on the
Termination Date.

If a demand for payment does not conform to the terms and conditions of this
Letter of Credit, the L/C Issuer will notify you thereof by telecommunication,
within a reasonable time after such delivery of such demand for payment (not to
exceed the time permitted for honor of a conforming demand), and the L/C Issuer
shall hold all documents at your disposal or, at your option, return the same to
you. Dishonor of your demand shall not prejudice your right to cure and
re-present documents or to make a later demand before the termination hereof.

This Letter of Credit shall be governed by the Uniform Customs and Practice For
Documentary Credits (1993 Revision) International Chamber of Commerce No. 500
(the “UCP”). As to matters not governed by the UCP, such matters shall be
governed by and construed in accordance with the laws of the State of New York.

Telecommunications hereunder shall be made by telecopy or by telephone to the
numbers set forth or referred to below, and notices that may be personally
delivered or mailed shall be made (a) if to the L/C Issuer, to it at the address
set forth above or otherwise notified to you from time to time and (b) if to the
Beneficiary, to it at Citibank, N.A., 388 Greenwich Street – 21st floor, Attn.:
Julio Ojea Quintana, Telephone: 212-816-8497, Facsimile: 649-291-1783.

 

B-2-2

 


--------------------------------------------------------------------------------



 

 

We agree that any action or proceeding relating in any way to this Letter of
Credit may be brought and enforced in the courts of the State of New York
located in the Borough of Manhattan, or, to the fullest extent permitted under
applicable law, of the United States of America for the Southern District of New
York. Legal process may be served in connection with any suit, action or
proceeding to the addresses and in the manner set forth herein.

This Letter of Credit may be transferred in its entirety, but not in part, and
such transferred Letter of Credit may be successively transferred, in each case
subject to the prior written consent of the L/C Issuer.

In order to secure payment and performance of all of its obligations hereunder
(the “Secured Obligations”), the L/C Issuer hereby (i) grants to the Beneficiary
a continuing security interest in, and assigns its rights to all proceeds of,
that certain Irrevocable Standby Letter of Credit No. 2 issued on June 13, 2006
to the L/C Issuer for the account of the Account Party by ELF Special Financing
Ltd. (the “Backstop Letter of Credit”) (it being understood and agreed that such
assignment shall be limited to an assignment of the “proceeds of a letter of
credit” as defined in Section 5-114 of the Uniform Commercial Code as in effect
from time to time in the State of New York (the “UCC”)) and all proceeds thereof
and (ii) grants to the Beneficiary a continuing security interest in the Cash
Collateral Account (as defined in the Backstop Letter of Credit) and any funds
deposited therein from time to time and all proceeds thereof (the property in
which a security interest is granted pursuant to the foregoing clauses (i) and
(ii) the “Collateral”). Upon a default by the L/C Issuer in the payment or
performance of any Secured Obligation, the Beneficiary may exercise any remedy
available to it as a secured party under the UCC or other applicable law with
respect to the Collateral. Upon (i) payment by the L/C Issuer of the amount of a
drawing hereunder in accordance with the terms hereof or (ii) the termination or
expiration of this Letter of Credit without a valid drawing having been made or
deemed made hereunder, cash and other assets held in the Cash Collateral Account
may be withdrawn by the L/C Issuer (and upon such withdrawal shall be
automatically released from the security interest granted by this paragraph),
and the Beneficiary agrees to pay over to the L/C Issuer all amounts then held
in the Cash Collateral Account. Except as set forth in the preceding sentence,
the L/C Issuer may not withdraw cash or other amounts held in the Cash
Collateral Account from time to time.

 

Very truly yours,

MORGAN STANLEY CAPITAL SERVICES INC., as L/C Issuer

By:

 

Name:

Title:

 

 

 

B-2-3

 


--------------------------------------------------------------------------------



 

 

Acknowledged and agreed to by:

 

CITIBANK, N.A., as Beneficiary

By:

 

Name:

Title:

 



 

 

 

 

 

 

B-2-4

 


--------------------------------------------------------------------------------



 

 

Annex A

[Form of Certificate for Draft]

CERTIFICATE FOR DRAWING

Irrevocable Transferable Letter of Credit No. 110

The undersigned, a duly authorized representative of the undersigned
Beneficiary, hereby certifies to Morgan Stanley Capital Services Inc. (the “L/C
Issuer”), with reference to Irrevocable Standby Letter of Credit No. 110 (the
“Letter of Credit”, the terms defined therein and not otherwise defined herein
being used herein as therein defined) issued by the L/C Issuer in favor of the
Beneficiary, as follows:

 

(e)

The Beneficiary is making a drawing under the Letter of Credit.

 

(f)

INSERT APPROPRIATE OPTION:

 

[A “Bankruptcy” (as defined in the 2003 ISDA Credit Derivative Definitions) has
occurred with respect to The Interpublic Group of Companies, Inc. The amount of
the Draft accompanying this Certificate is £[__], which equals the Stated
Amount.]

OR

[1. [We have] [Our affiliate, [________] has] funded a drawing under the
Irrevocable Standby Letter of Credit No. [__] issued on [__] to the beneficiary
thereunder in an amount equal to £[___] (the “Beneficiary L/C Drawing Amount”).

2. The Account Party is obligated, and has failed to reimburse [us] [_______]
for the Beneficiary L/C Drawing Amount within any applicable grace period (after
the satisfaction of any conditions precedent to the commencement of such grace
period or, if no grace period is specified, within three Grace Period Business
Days (as defined in the 2003 ISDA Credit Derivative Definitions)) of the date
when due.

3. The U.S. dollar equivalent of the Beneficiary L/C Drawing Amount, determined
at the time of such failure to pay, exceeds US$1,000,000.

4. The amount of the Draft accompanying this Certificate is £[__], which equals
the Stated Amount.]

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the       day of           , 20[__].

 

 

B-2-5

 


--------------------------------------------------------------------------------



 

 

 

[NAME OF BENEFICIARY]

By:

 

Name:

Title:

 

 

 

 

 

 

 

B-2-6

 


--------------------------------------------------------------------------------



EXHIBIT C

 

 

 

[FORM OF MORGAN STANLEY GUARANTEE]

 

 

June 13, 2006

To:

Citibank, N.A. (“Citibank”)

Ladies and Gentlemen:

In consideration of Citibank’s agreement to issue letters of credit for the
account of The Interpublic Group of Companies, Inc. subject to the receipt of
certain letters of credit issued by Morgan Stanley Capital Services, Inc.
(hereinafter “MSCS”), Morgan Stanley, a Delaware corporation (hereinafter “MS”),
hereby irrevocably and unconditionally guarantees to Citibank, with effect from
the date hereof, the due and punctual payment of all amounts payable by MSCS
under the Letters of Credit No. 109 and 110, each dated June 13, 2006, (each, as
amended from time to time, a “Letter of Credit”) when the same shall become due
and payable in accordance with the terms of such Letter of Credit and giving
effect to any applicable grace period. Upon failure of MSCS punctually to pay
any such amounts, and upon written demand by Citibank to MS at its address set
forth in the signature block of this Guarantee (or to such other address as MS
may specify in writing), MS agrees to pay or cause to be paid such amounts in
the same currency and at the same payment office as provided in the applicable
Letter of Credit; provided that delay by Citibank in giving such demand shall in
no event affect MS’s obligations under this Guarantee.

MS hereby agrees that its obligations hereunder with respect to each Letter of
Credit shall be unconditional and will not be discharged except by complete
payment of the amounts payable under such Letter of Credit, irrespective of any
claim as to such Letter of Credit’s validity, regularity or enforceability or
the lack of authority of MSCS to execute or deliver such Letter of Credit; or
any change in or amendment to such Letter of Credit; or any waiver or consent by
Citibank with respect to any provisions thereof; or the absence of any action to
enforce such Letter of Credit, or the recovery of any judgment against MSCS or
of any action to enforce a judgment against MSCS under the Letter of Credit; any
similar circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor generally.

MS hereby waives diligence, presentment, demand on MSCS for payment or otherwise
(except as provided hereinabove), filing of claims, requirement of a prior
proceeding against MSCS and protest or notice, except as provided for in any
Letter of Credit with respect to amounts payable by MSCS thereunder. If at any
time payment under any Letter of Credit is rescinded or must be otherwise
restored or returned by Citibank upon the insolvency, bankruptcy or
reorganization of MSCS or MS or otherwise, MS’s obligations hereunder with
respect to such payment shall be reinstated upon such restoration or return
being made by Citibank.

MS represents to Citibank as of the date hereof:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

1.            it is duly organized and validly existing under the laws of the
jurisdiction of its incorporation and has full power and legal right to execute
and deliver this Guarantee and to perform the provisions of this Guarantee on
its part to be performed;

2.            its execution, delivery and performance of this Guarantee have
been and remain duly authorized by all necessary corporate action and do not
contravene any provision of its certificate of incorporation or by-laws or any
law, regulation or contractual restriction binding on it or its assets;

3.            all consents, authorizations, approvals and clearances (including,
without limitation, any necessary exchange control approval) and notifications,
reports and registrations requisite for its due execution, delivery and
performance of this Guarantee have been obtained from or, as the case may be,
filed with the relevant governmental authorities having jurisdiction and remain
in full force and effect and all conditions thereof have been duly complied with
and no other action by, and no notice to or filing with, any governmental
authority having jurisdiction is required for such execution, delivery or
performance; and

4.            this Guarantee is its legal, valid and binding obligation
enforceable against it in accordance with its terms except as enforcement hereof
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ right or by general equity
principles.

By accepting this Guarantee, Citibank agrees that MS shall be subrogated to all
rights of Citibank against MSCS in respect of any amounts paid by MS pursuant to
this Guarantee with respect to any Letter of Credit, provided that MS shall be
entitled to enforce or to receive any payment arising out of or based upon such
right of subrogation only to the extent that it has paid all amounts payable by
MSCS under such Letter of Credit.

This Guarantee shall expire on June 1, 2009. Such expiration or termination
shall not, however, affect or reduce MS’s obligation hereunder for any liability
of MSCS incurred with respect to any Letter of Credit prior to such expiration
or termination.

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York. All capitalized terms not otherwise defined herein shall
have the respective meanings assigned to them in the Letter of Credit.

MORGAN STANLEY

 

By:___________________________________

Name:

Title:

Address:

1585 Broadway

 

 

New York, NY 10036

 

 

C-2

 

 

 


--------------------------------------------------------------------------------



EXHIBIT D-1

 

 

[FORM OF OPINION OF

CLEARY GOTTLIEB STEEN & HAMILTON LLP]

[Effective Date]

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware 19720

Ladies and Gentlemen:

We have acted as special counsel to The Interpublic Group of Companies, Inc., a
Delaware corporation (the “Company”), in connection with that certain Letter of
Credit Agreement dated as of [_______], 2006 (the “Agreement”), between the
Company and Citibank, N.A. This opinion is furnished to you pursuant to Section
3.01(e)(iii) of the Agreement.

In arriving at the opinions expressed below, we have reviewed the following
documents:

 

(1)

an executed copy of the Agreement; and

  (2) the other documents furnished by the Company pursuant to Article 3 of the
Agreement.

In addition, we have reviewed the originals or copies certified or otherwise
identified to our satisfaction of all such corporate records of the Company and
such other instruments and other certificates of public officials, officers and
representatives of the Company and such other persons, and we have made such
investigations of law, as we have deemed appropriate as a basis for the opinions
expressed below.

In rendering the opinions expressed below, we have assumed the authenticity of
all documents submitted to us as originals and the conformity to the originals
of all documents submitted to us as copies. In addition, we have assumed and
have not verified the accuracy as to factual matters of each document we have
reviewed (including, without limitation, the accuracy of the representations and
warranties of the Company in the Agreement).

Based on the foregoing and subject to the further assumptions and qualifications
set forth below, it is our opinion that:

1.            The Company has corporate power to enter into the Agreement and to
perform its obligations thereunder.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

2.            The execution and delivery by the Company of the Agreement have
been duly authorized by all necessary corporate action of the Company.

3.            The performance by the Company of its obligations under the
Agreement (a) does not require any consent, approval, authorization,
registration or qualification of or with any governmental authority of the
United States, the State of Delaware or the State of New York and (b) does not
result in a violation of any applicable United States federal or New York State
law or published rule or regulation or the Delaware General Corporation Law.

4.            The Agreement is a valid, binding and enforceable agreement of the
Company.

Insofar as the foregoing opinions relate to the validity, binding effect or
enforceability of any agreement or obligation of the Company, (a) we have
assumed that each party to such agreement or obligation has satisfied those
legal requirements that are applicable to it to the extent necessary to make
such agreement or obligation enforceable against it (except that no such
assumption is made as to the Company regarding matters of the federal law of the
United States of America, the law of the State of New York or the General
Corporation Law of the State of Delaware that in our experience normally would
be applicable to general business entities with respect to such agreement or
obligation) and (b) such opinions are subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

We express no opinion as to the enforceability of Section 7.10 of the Agreement
relating to currency indemnity.

We note that by statute New York provides that a judgment or decree rendered in
a currency other than Dollars shall be converted into Dollars at the rate of
exchange prevailing on the date of entry of the judgment or decree. There is no
corresponding federal statute and no controlling federal court decision on this
issue. Accordingly, we express no opinion as to whether a federal court would
award a judgment in a currency other than Dollars or, if it did so, whether it
would order conversion of the judgment into Dollars.

We note that the designation in Section 7.11(a) of the Agreement of the U.S.
federal courts sitting in New York City as the venue for actions or proceedings
relating to the Agreement is (notwithstanding the waiver in Section 7.11(b) of
the Agreement) subject to the power of such federal court to transfer actions
pursuant to 28 U.S.C. §1404(a) or to dismiss such actions or proceedings on the
grounds that such a federal court is an inconvenient forum for such action or
proceeding.

With respect to the first sentence of Section 7.11(a) of the Agreement, we
express no opinion as to the subject matter jurisdiction of any United States
federal court to adjudicate any action relating to the Agreement where
jurisdiction based on diversity of citizenship under 28 U.S.C. §1332 does not
exist.

 

 

 

D-1-2

 

 

 


--------------------------------------------------------------------------------



 

 

The opinion expressed in paragraph 3 above relates only to those laws, rules and
regulations that, in our experience, are normally applicable to general business
entities with respect to performance of transactions of the type referred to in
the Agreement.

The foregoing opinions are limited to the law of the State of New York, the
General Corporation Law of the State of Delaware and the federal law of the
United States, but we express no opinion as to any state securities or Blue Sky
laws or United States federal securities laws.

We are furnishing this opinion letter to you solely for your benefit in
connection with the Agreement. This opinion letter is not to be relied on or
furnished to any other person or used, circulated, quoted or otherwise referred
to for any other purpose. Notwithstanding the foregoing, you may show this
opinion to any governmental authority pursuant to requirements of applicable law
or regulations. The opinions expressed herein are rendered on and as of the date
hereof, and we assume no obligation to advise you or any governmental authority
or any other person, or to make any investigations, as to any legal developments
or factual matters arising subsequent to the date hereof that might affect the
opinions expressed herein.

Very truly yours,

CLEARY GOTTLIEB STEEN & HAMILTON LLP

By:

 

 

 

 

 

D-1-3

 

 

 


--------------------------------------------------------------------------------



EXHIBIT D-2

 

 

[FORM OF OPINION OF

IN-HOUSE COUNSEL OF THE COMPANY]

[Effective Date]

Citibank, N.A.

Two Penns Way, Suite 200

New Castle, Delaware 19720

Letter of Credit Agreement

Ladies and Gentlemen:

This opinion is furnished to you pursuant to Section 3.01(e)(iii) of the Letter
of Credit Agreement dated as of [________], 2006 (the “Agreement”), between The
Interpublic Group of Companies, Inc. (the “Company”) and Citibank, N.A.. Terms
defined in the Agreement are used herein as therein defined.

I have acted as General Counsel for the Company in connection with the
preparation, execution and delivery of the Agreement.

In arriving at the opinions expressed below, I have examined the following
documents:

(1)          An executed copy of the Agreement.

(2)          The documents furnished by the Company pursuant to Article 3 of the
Agreement.

(3)          A copy of the Restated Certificate of Incorporation of the Company
and all amendments thereto (the “Charter”).

(4)          A copy of the bylaws of the Company and all amendments thereto (the
“Bylaws”).

(5)          A certificate of the Secretary of State of the State of Delaware,
dated __________, 2006, attesting to the continued corporate existence and good
standing of the Company in that State.

In addition, I have examined the originals, or copies certified or otherwise
identified to my satisfaction, of such other corporate records of the Company,
certificates of public officials and of officers of the Company and such other
persons as I have deemed necessary as a basis for the opinions expressed below.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

In rendering the opinions expressed below, I have assumed the authenticity of
all documents submitted to me as originals and the conformity to the originals
of all documents submitted to me as copies. In addition, I have assumed and have
not verified the accuracy as to factual matters of each document I have reviewed
(including, without limitation, the accuracy of the representations and
warranties of the Company in the Agreement).

Based upon the foregoing and subject to the further assumptions and
qualifications set forth below, it is my opinion that:

1.            The Company is a corporation validly existing and in good standing
under the laws of the State of Delaware.

2.            The execution, delivery and performance by the Company of the
Agreement, and the consummation of the transactions contemplated thereby, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) the Charter or the Bylaws
or (ii) any material contractual or legal restriction known to me contained in
any material document to which the Company is a party or by which it is bound.
The Agreement has been duly executed and delivered on behalf of the Company.

3.            To the best of my knowledge, no authorization, approval or other
action by, and no notice to or filing with, any third party is required for the
execution, delivery and performance by the Company of the Agreement.

4.            To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against the Company or any of its Consolidated
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the validity, binding effect or enforceability of the Agreement or the
consummation of the transactions contemplated thereby or, except as disclosed in
the Company’s reports filed with the Securities and Exchange Commission prior to
the Effective Date, that are likely to have a materially adverse effect upon the
financial condition or operations of the Company and its Consolidated
Subsidiaries taken as a whole.

With regard to clause (ii) of paragraph 2 above, I express no opinion as to
whether the deposit of cash into any L/C Cash Deposit Account would be
permissible under the applicable lien covenants (all of which permit the Company
to create liens in an amount based on its consolidated net worth) at the time
such cash is provided.

The foregoing opinions are limited to the law of the State of New York, the
General Corporation Law of the State of Delaware and the federal law of the
United States.

I am furnishing this opinion letter to you solely for your benefit in connection
with the Agreement. This opinion letter is not to be used, circulated, quoted or
otherwise referred to for any other purpose. Notwithstanding the foregoing, you
may show this opinion to any governmental authority pursuant to requirements of
applicable law or

 

 

 

D-2-2

 

 

 


--------------------------------------------------------------------------------



 

regulations. The opinions expressed herein are, however, rendered on and as of
the date hereof, and I assume no obligation to advise you or any governmental
authority or any other person, or to make any investigations, as to any legal
developments or factual matters arising subsequent to the date hereof that might
affect the opinions expressed herein.

Very truly yours,

 

Nicholas J. Camera, General Counsel

 

 

 

 

 

 

D-2-3

 

 

 

 

 